 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$25,000,000 SECOND LIEN TERM LOAN AGREEMENT
 
Dated as of September 27, 2007
 
Among
 
UNITEK ACQUISITION, INC.,
as Borrower,
 
UNITEK MIDCO, INC.,
as Parent,
 
THE SUBSIDIARY GUARANTORS NAMED HEREIN,
as Subsidiary Guarantors,
 
THE INITIAL SECOND LIEN LENDERS NAMED HEREIN
as Initial Second Lien Lenders,
 
and
 
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent,
 

--------------------------------------------------------------------------------

 
RBC CAPITAL MARKETS*
as Sole Lead Arranger and Bookrunner
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada.
 
Unitek – Second Lien Term Loan Agreement

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section
 
Page
     
ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS
2
   
SECTION 1.01.
Certain Defined Terms
2
SECTION 1.02.
Computation of Time Periods; Other Definitional Provisions
23
SECTION 1.03.
Accounting Terms
24
SECTION 1.04.
Currency Equivalents Generally
24
     
ARTICLE II     AMOUNTS AND TERMS OF THE ADVANCES
25
 
 
SECTION 2.01.
The Advances
25
SECTION 2.02.
Making the Advances
25
SECTION 2.03.
[Intentionally Omitted.]
26
SECTION 2.04.
Repayment of Advances
26
SECTION 2.05.
[Intentionally Omitted.]
25
SECTION 2.06.
Prepayments
26
SECTION 2.07.
Interest
27
SECTION 2.08.
[Intentionally Omitted.]
27
SECTION 2.09.
[Intentionally Omitted.]
27
SECTION 2.10.
Increased Costs, Etc
27
SECTION 2.11.
Replacement of Second Lien Lender; Mitigation or Circumstance
28
SECTION 2.12.
Payments and Computations
28
SECTION 2.13.
Taxes
31
SECTION 2.14.
Sharing of Payments, Etc
33
SECTION 2.15.
Use of Proceeds
34
SECTION 2.16.
Defaulting Second Lien Lenders
34
SECTION 2.17.
Evidence of Debt
36
     
ARTICLE III    CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
37
   
SECTION 3.01.
Conditions Precedent to Initial Extension of Credit
37
SECTION 3.02.
[Intentionally Omitted.]
39

 
 
i

--------------------------------------------------------------------------------

 


SECTION 3.03.
Determinations Under Section 3.01
39
    ARTICLE IV    REPRESENTATIONS AND WARRANTIES
40
     
SECTION 4.01.
Representations and Warranties of the Loan Parties to the Other Second Lien
Lenders
40
SECTION 4.02.
Representations and Warranties of the Parent and Borrower to the Seller Holders
44
     
ARTICLE V     COVENANTS OF THE LOAN PARTIES
46
     
SECTION 5.01.
Affirmative Covenants
46
SECTION 5.02.
Negative Covenants
50
SECTION 5.03.
Reporting Requirements
62
SECTION 5.04.
Financial Covenants
64
     
ARTICLE VI    EVENTS OF DEFAULT
65
     
SECTION 6.01.
Events of Default
65
     
ARTICLE VII   THE AGENTS
67
     
SECTION 7.01.
Authorization and Action
67
SECTION 7.02.
Agents’ Reliance, Etc
68
SECTION 7.03.
Royal Bank and Affiliates
68
SECTION 7.04.
Second Lien Lender Credit Decision
69
SECTION 7.05.
Indemnification
69
SECTION 7.06.
Successor Agents
70
SECTION 7.07.
Other Agents; Arrangers and Managers
70
SECTION 7.08.
Intercreditor Agreement
70
     
ARTICLE VIII  GUARANTY
71
     
SECTION 8.01.
Guaranty; Limitation of Liability
71
SECTION 8.02.
Guaranty Absolute
71


 
ii

--------------------------------------------------------------------------------

 
 
SECTION 8.03.
Waivers and Acknowledgments
72
SECTION 8.04.
Subrogation
73
SECTION 8.05.
Guaranty Supplements
74
SECTION 8.06.
Subordination
74
SECTION 8.07.
Continuing Guaranty; Assignments
74
SECTION 8.08.
Release of Guarantor
75
     
ARTICLE IX    MISCELLANEOUS
75
     
SECTION 9.01.
Amendments, Etc
75
SECTION 9.02.
Notices, Etc
77
SECTION 9.03.
No Waiver; Remedies
78
SECTION 9.04.
Costs and Expenses
78
SECTION 9.05.
Right of Set-off
80
SECTION 9.06.
Binding Effect
80
SECTION 9.07.
Assignments and Participations
80
SECTION 9.08.
Execution in Counterparts
84
SECTION 9.09.
[Intentionally Omitted.]
84
SECTION 9.10.
Non-Consenting Second Lien Lenders
84
SECTION 9.11.
Confidentiality
84
SECTION 9.12.
Release of Collateral
85
SECTION 9.13.
Patriot Act Notice
85
SECTION 9.14.
Jurisdiction, Etc
85
SECTION 9.15.
GOVERNING LAW
86
SECTION 9.16.
WAIVER OF JURY TRIAL
86
SECTION 9.17.
Intercreditor Agreement
86


 
iii

--------------------------------------------------------------------------------

 


SCHEDULES
         
Schedule I
-
Commitments
Schedule II
-
Guarantors
Schedule 4.01(b)
-
Subsidiaries
Schedule 4.01(d)
-
Authorizations, Approvals, Actions, Notices and Filings
Schedule 4.01(f)
-
Litigation
Schedule 4.01(o)
-
Plans, Multiemployer Plans
Schedule 4.01(p)
-
Environmental Disclosure
Schedule 4.01(q)
-
Taxes
Schedule 4.01(r)
-
Owned Real Property
Schedule 4.01(s)
-
Leased Real Property
Schedule 4.01(t)
-
Intellectual Property
Schedule 5.01(i)
-
Transactions with Affiliates
Schedule 5.02(a)
-
Existing Liens
Schedule 5.02(b)
-
Surviving Debt
Schedule 5.02(f)
-
Existing Investments
     
EXHIBITS
   
Exhibit A
-
Form of Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Assignment and Acceptance
Exhibit D
-
Form of Security Agreement
Exhibit E
-
Form of Guaranty Supplement
Exhibit F
-
Form of Solvency Certificate
Exhibit G
-
Form of Intercreditor Agreement

 
 
iv

--------------------------------------------------------------------------------

 

SECOND LIEN TERM LOAN AGREEMENT
 
SECOND LIEN TERM LOAN AGREEMENT dated as of September 27, 2007 among UNITEK
ACQUISITION, INC., a Delaware corporation (the “Borrower”), UNITEK MIDCO, INC.,
a Delaware corporation (the “Parent”), the Subsidiary Guarantors (as hereinafter
defined), the Second Lien Lenders (as hereinafter defined), Royal Bank of Canada
(“Royal Bank”), as collateral agent (together with any successor collateral
agent appointed pursuant to Article VII, the “Collateral Agent”) for the Secured
Parties (as hereinafter defined), Royal Bank, as administrative agent (together
with any successor administrative agent appointed pursuant to Article VII, the
“Administrative Agent”) for the Second Lien Lenders (as hereinafter defined),
and RBC Capital Markets, as lead arranger and book-runner (the “Lead Arranger”
and, together with the Administrative Agent and the Collateral Agent
collectively, the “Agents”).
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrower has entered into that certain Membership Interests
Purchase Agreement dated as of September 27, 2007 (the “Purchase Agreement”)
among the Company, the Sellers and the Sellers’ Representative (as such terms
are defined therein) to acquire all the limited liability company interests in
the Company (the “Acquisition”).
 
(2)           Simultaneously with entering into this Agreement, the Borrower is
entering into that certain First Lien Credit Agreement, dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “First Lien Credit Agreement”) with the Parent, the
guarantors party thereto, the financial institutions party thereto from time to
time as lenders party thereto and Royal Bank, as administrative agent and
collateral agent.
 
(3)           The Borrower has requested that, concurrently with the
consummation of the Acquisition, the (a) Second Lien Lenders (excluding the
Other Second Lien Lenders (as defined herein)) lend to the Borrower $25,000,000
under the Facility provided for in this Agreement and (y) Other Second Lien
Lenders lend to the Borrower $5,000,000 as provided herein, which shall be used
to repay certain existing indebtedness of the Company and its subsidiaries and
to pay a portion of the purchase price in connection with the Acquisition as
well as fees, expenses, and costs related thereto.  The Second Lien Lenders have
indicated their willingness to agree to lend such amounts, but only on the terms
and conditions of this Agreement, including the granting of the Collateral
pursuant to the Collateral Documents and the making of the guarantees pursuant
to Article VIII hereof.
 
(4)           The Equity Investors (as hereinafter defined) will contribute an
aggregate amount (the “Equity Contribution”) equal to at least 54% of total
capitalization of the Borrower and its Subsidiaries as of the Effective Date
after giving effect to the Acquisition towards the purchase price for the
Acquisition, such amount, in each case to be reduced by the amount of common
equity or options therefor in the Borrower that is “rolled over” to common
equity or options therefor in connection with the Acquisition (so long as the
aggregate dollar value (net of exercise price) of the common equity or options
therefor that is rolled over does not exceed $10,000,000), to the extent
permitted by this Agreement, by existing shareholders of the Borrower.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Acquisition” has the meaning specified in the Preliminary Statements.
 
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Second Lien Lenders from
time to time.
 
“Advance” has the meaning specified in Section 2.01.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 20% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise; provided that (a) no lender under the First Lien Credit Agreement
shall be deemed to be an Affiliate of any Loan Party when acting in its capacity
as a lender under the First Lien Credit Agreement, and (b) no Agent or Second
Lien Lender shall be deemed to be an “Affiliate” of any Loan Party.
 
“Agents” has the meaning specified in the recital of parties to this Agreement.
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:  (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party,”
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 
2

--------------------------------------------------------------------------------

 
 
“Applicable Equity Prepayment Percentage” means the applicable equity prepayment
percentage set forth below based on the applicable Total Leverage Ratio set
forth below:


Total Leverage Ratio
 
Applicable Equity Prepayment
Percentage
 
Level I
greater than 4:00:1.00
        100 %
Level II
less than or equal to 4.00:1.00 but greater than 3.00:1.00
    75 %
Level III
less than or equal to 3.00:1.00
    50 %

 
The Applicable Equity Prepayment Percentage shall, as of any date of
determination, be determined by reference to the Total Leverage Ratio as the
last day of the Measurement Period ending on the last day of the most
recently-ended Fiscal Year or fiscal quarter; provided, however, that if the
Administrative Agent shall not have received the financial statements required
to be delivered pursuant to Section 5.03(b) and (c) in respect of such
Measurement Period by such date, the Applicable Equity Prepayment Percentage
shall be deemed to be at Level I.
 
“Applicable Prepayment Percentage” means the applicable prepayment percentage
set forth below based on the applicable Total Leverage Ratio set forth below:


Total Leverage Ratio
 
Applicable Prepayment Percentage
 
Level I
greater than 4.50:1.00
        100 %
Level II
Less than or equal to 4.50:1.00 but greater than 3.50:1.00
    75 %
Level III
less than or equal to 3.50:1.00
    50 %



The Applicable Prepayment Percentage shall, as of any date of determination, be
determined by reference to the Total Leverage Ratio as the last day of the
Measurement Period ending on the last day of the most recently-ended Fiscal
Year; provided, however, that if the Administrative Agent shall not have
received the financial statements required to be delivered pursuant to
Section 5.03(b) in respect of such Measurement Period by such date, the
Applicable Prepayment Percentage shall be deemed to be at Level I.
 
“Approved Fund” means any Fund that is administered or managed by (i) a Second
Lien Lender, (ii) an Affiliate of a Second Lien Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Second Lien Lender.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Second Lien Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.

 
3

--------------------------------------------------------------------------------

 
 
“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.
 
“Borrowing” means a borrowing consisting of simultaneous Advances made by the
Second Lien Lenders.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
 
“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person.  For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount of such purchase price less the credit
granted by the seller of such equipment for the equipment being traded in at
such time or the amount of such insurance proceeds, as the case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Equivalents” means any of the following, to the extent owned by the Parent
or any of its Subsidiaries free and clear of all Liens other than Liens
permitted by Section 5.02(a) and having a maturity of not greater than 180 days
from the date of acquisition thereof:  (a) readily marketable direct obligations
of the Government of the United States or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States; (b) insured certificates of deposit of or time
deposits with any commercial bank that is a Second Lien Lender or a member of
the Federal Reserve System, issues (or the parent of which issues) commercial
paper rated as described in clause (c) below, is organized under the laws of the
United States or any State thereof and has combined capital and surplus of at
least $500,000,000; (c) commercial paper in an aggregate amount of no more than
$1,000,000 per issuer outstanding at any time issued by any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P; (d) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the Government of the
United States or (ii) issued by any agency of the Government of the United
States the obligations of which are backed by the full faith and credit of the
United States and (e) marketable direct obligations issued by any State of the
United States of or any political subdivision thereof or any public
instrumentality thereof, in each case having, at the time of the acquisition
thereof, a rating of at least “A-1” (or the then equivalent grade) from S&P or
at least “Prime-1” (or the then equivalent grade) from Moody’s; Investments,
classified in accordance with GAAP as Current Assets of the Borrower or any of
its Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b), (c), (d) and (e) of this
definition.

 
4

--------------------------------------------------------------------------------

 
 
“Cash Interest Expense” means, for any period, (a) interest expense for such
period, minus (b) the sum of (i) interest on any Debt paid by the increase in
the principal amount of such debt including by issuance of additional Debt of
such kind, (ii) amortization of debt issuance costs, debt discount or premium
and other financing fees and expenses incurred by the Parent or any of its
Subsidiaries, (iii) gross interest income of the Parent and its Subsidiaries
(excluding interest income on finance receivables), (iv) any other non-cash
items that would otherwise be included in interest expense, (v) any cash items
related to the Transaction that would otherwise be included in interest expense
that are capitalized and amortized in a future period, (vi) to the extent
included in interest expense for such period, fees and expenses associated with
obtaining Hedge Agreements permitted hereunder, and (vii) to the extent included
in interest expense for such period, fees and expenses associated with any
Investment, recapitalization, issuances of Equity Interest or issuances of Debt
(whether or not consummated), in each case, not prohibited by this Agreement, in
each case as determined for the Parent and its Subsidiaries on a Consolidated
basis in accordance with GAAP.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.
 
“Change of Control” means the occurrence of any of the following:  (a) after the
consummation of a Qualified Public Offering, any Person or two or more Persons
acting in concert (other than the Equity Investors) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934 but excluding any
employee benefit plan of such Person and its subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), directly or indirectly, of Voting Interests of
the Borrower (or other securities convertible into such Voting Interests)
representing more than the greater of (i) 35% of the combined voting power of
all Voting Interests of the Parent and (ii) the percentage of the then
outstanding Equity Interests of the Borrower having ordinary voting power owned,
directly or indirectly, beneficially and of record by the Equity Investors; (b)
during any period of up to 12 consecutive months, commencing after the date of
the consummation of a Qualified Public Offering, Continuing Directors shall
cease for any reason to constitute a majority of the board of directors of the
Parent; (c) prior to the consummation of a Qualified Public Offering, any Person
or two or more Persons acting in concert (other than the Equity Investors) shall
have acquired by contract or otherwise the power to elect a majority of the
board of directors of the Parent; (d) the Parent shall cease to, directly or
indirectly, own 100% of the Equity Interests in the Borrower and, except as a
result of a transaction permitted by Section 5.02(d)(iii), the Company; (e)
prior to the consummation of a Qualified Public Offering, the Equity Investors
(or their investing affiliates) shall cease to own, directly or indirectly, of
record and beneficially an amount of Equity Interests of the Parent having
ordinary voting power that is at least 51% of the amount of Equity Interests of
the Parent having ordinary voting power owned, directly or indirectly, by the
Equity Investors of record and beneficially as of the Effective Date; or (f) the
occurrence of a “change of control”, “change in control” or similar circumstance
under the Second Lien Term Loan Agreement.

 
5

--------------------------------------------------------------------------------

 
 
“Closing Date Limitations” means that, on the Effective Date and the date of the
Initial Extension of Credit, (a) to the extent any Subsidiary Guaranty or
Collateral cannot reasonably be provided after the use by the Loan Parties of
commercially reasonable efforts to do so (to the extent that the provision of
such Subsidiary Guaranty or Collateral is required by the terms hereof or the
Collateral Documents), the delivery of such Subsidiary Guaranty and/or
Collateral shall not constitute a condition precedent to the availability of the
Facility on such date, so long as the Loan Parties shall have entered into
arrangements mutually acceptable to the Loan Parties and the Administrative
Agent to obtain the same, and (b) other than in respect of the  Effective Date
Representations, the representations of the Loan Parties in respect of the
Company and its Subsidiaries set forth in Section 4.01 shall not apply to the
Initial Extension of Credit.
 
“Collateral” means all “Collateral” and “Mortgaged Property” referred to in the
Collateral Documents and all other property that is or is intended to be subject
to any Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.
 
“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.
 
“Collateral Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, each of the collateral documents,
instruments and agreements delivered pursuant to Section 5.01(j), and each other
agreement that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.
 
“Commitment” means, with respect to any Second Lien Lender at any time, the
amount set forth opposite such Second Lien Lender’s name on Schedule I hereto
under the caption “Commitment” or, if such Second Lien Lender has entered into
one or more Assignment and Acceptances, set forth for such Second Lien Lender in
the Register maintained by the Administrative Agent pursuant to Section 9.07(d)
as such Second Lien Lender’s “Commitment”.
 
“Communications” has the meaning specified in Section 9.02(b).
 
“Company” means Unitek USA, LLC.
 
“Company Material Adverse Effect” means any event, occurrence, violation,
inaccuracy, circumstance or other matter which has or is reasonably likely to
have a material adverse effect on (i) the business, assets, properties,
operations, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole, or (ii) the ability of the Company to consummate
the transactions contemplated by the Purchase Agreement or any other agreement,
document, or instrument or certificate contemplated by the Purchase Agreement or
to be executed by the Company in connection with the consummation of the
transactions contemplated by the Purchase Agreement.
 
“Confidential Information” means confidential information that any Loan Party
furnishes to any Agent or any Second Lien Lender, but does not include any such
information that is or becomes generally available to the public, other than
through a breach by such Agent or Second Lien Lender of Section 9.11, or that is
or becomes available to such Agent or such Second Lien Lender from a source
other than the Loan Parties that is not, to the best of such Agent’s or such
Second Lien Lender’s knowledge, acting in violation of a confidentiality
agreement with a Loan Party.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 
6

--------------------------------------------------------------------------------

 

“Continuing Directors” means the directors of the Parent on the Effective Date
as elected or appointed after giving effect to the Acquisition and the
transactions contemplated thereby and each other director if, in each case, such
other director’s nomination for election to the board of directors of the Parent
is recommended by at least a majority of the then Continuing Directors or by one
or more Equity Investors or Persons nominated by one or more of the Equity
Investors.
 
“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP but
excluding amounts related to current or deferred Taxes based on income or
profits.
 
“Current Liabilities” of any Person means all Debt of such Person that by its
terms is payable on demand or matures within one year after the date of
determination (excluding (a) any Debt (i) renewable or extendible, at the option
of such Person, to a date more than one year from such date or (ii) arising
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
(b) the current portion of any long-term Debt, (c) outstanding Revolving Credit
Advances and Swing Line Advances (in each case, as defined in the First Lien
Credit Agreement), (d) accruals of Consolidated interest expense (excluding
Consolidated interest expense that is due and unpaid), (e) accruals for current
or deferred Taxes based on income or profits and (f) accruals of any costs or
expenses related to restructuring reserves to the extent permitted to be
included in the calculation of EBITDA.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables and accrued
obligations incurred in the ordinary course of such Person’s business, customary
indemnification payments under purchase agreements in respect of Dispositions,
and any earn-out obligation until such obligation appears in the liability
section of the balance sheets of such Person), (c) all Obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all Obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person in respect of
Disqualified Equity Interests, (h) all Obligations of such Person in respect of
Hedge Agreements, valued at the Agreement Value thereof, (i) all Guarantee
Obligations and Synthetic Debt of such Person and (j) all indebtedness and other
payment obligations referred to in clauses (a) through (i) above of another
Person secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.
 
“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum of, without duplication, the principal amount of (a) Debt of the types
referred to in clauses (a), (c), (e) and (f) (but excluding undrawn amounts
under Letters of Credit) of the definition thereof, and (b) all Synthetic Debt
of such Person at such date.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.
 
“Default Interest” has the meaning specified in Section 2.07(b).

 
7

--------------------------------------------------------------------------------

 
 
“Defaulted Advance” means, with respect to any Second Lien Lender at any time,
the portion of any Advance required to be made by such Second Lien Lender to the
Borrower pursuant to Section 2.01 or 2.02 at or prior to such time that has not
been made by such Second Lien Lender or by the Administrative Agent for the
account of such Second Lien Lender pursuant to Section 2.02(e) as of such
time.  In the event that a portion of a Defaulted Advance shall be deemed made
pursuant to Section 2.16(a), the remaining portion of such Defaulted Advance
shall be considered a Defaulted Advance originally required to be made pursuant
to Section 2.01 on the same date as the Defaulted Advance so deemed made in
part.
 
“Defaulted Amount” means, with respect to any Second Lien Lender at any time,
any amount required to be paid by such Second Lien Lender to any Agent or any
other Second Lien Lender hereunder or under any other Loan Document at or prior
to such time that has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Second Lien Lender to (a) the
Administrative Agent pursuant to Section 2.02(d) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Second Lien Lender, (b) any other Second Lien Lender pursuant to
Section 2.14 to purchase any participation in Advances owing to such other
Second Lien Lender and (c) any Agent pursuant to Section 7.05 to reimburse such
Agent for such Second Lien Lender’s ratable share of any amount required to be
paid by the Second Lien Lenders to such Agent as provided therein.  In the event
that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.16(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.
 
“Defaulting Second Lien Lender” means, at any time, any Second Lien Lender that,
at such time, (a) owes a Defaulted Advance or a Defaulted Amount, (b) has
notified the Administrative Agent and/or the Borrower that it does not intend to
comply with Sections 2.01 or 2.02 or (c) shall take any action or be the subject
of any action or proceeding of a type described in Section 6.01(f).
 
“Disposition” (or similar words such as “Dispose”) means any sale, lease,
transfer or other conveyance.
 
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily Redeemable (other than
solely for Equity Interests which are not Disqualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is Redeemable at the
option of the holder thereof (other than solely as a result of a change of
control or asset sale), in whole or in part, in each case prior to the date 91
days after the Scheduled Termination Date with respect to the Advances;
provided, however, that if such Equity Interests are issued to any plan for the
benefit of employees of the Parent or its Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased in order to
satisfy applicable statutory or regulatory obligations.
 
“Disqualified Institution” means (a) any Persons who are competitors of the
Borrower and its Subsidiaries and (b) the financial institutions identified to
the Administrative Agent, in each case prior to the Effective Date.
 
“Earn-Out Obligations” has the meaning specified in Section 5.02(f)(xvi).

 
8

--------------------------------------------------------------------------------

 

“EBITDA” means, for any period, the sum of (a) net income (or net loss), plus
(b) the following to the extent deducted in calculating such net income (or net
loss): (i) interest expense, (ii) income tax expense, (iii) depreciation expense
and (iv) amortization expense, in each case of the Parent and its Subsidiaries,
determined in accordance with GAAP for such period, plus (c) to the extent
deducted in calculating such net income (or net loss), the Specified
Adjustments.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Effective Date Representations” shall mean, those representations, which are
material to the Second Lien Lenders, that are made by the Company as set forth
in the Purchase Agreement in respect of the Target and its Subsidiaries, a
breach of any of which would permit the Parent and/or the Borrower to terminate
their respective obligations under the Purchase Agreement and those
representations and warranties specified in Section 4.01(a), (c), (d), (e) and
(k).
 
“Eligible Assignee” means with respect to any Facility, (a) a Second Lien
Lender; (b) an Affiliate of a Second Lien Lender; (c) an Approved Fund; and (d)
any other Person (other than an individual or a Disqualified Institution)
approved by the Administrative Agent and unless an Event of Default arising
under Section 6.01(a) or (f) has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed).
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, any Environmental Permit or Hazardous
Material or arising from alleged injury or threat to health or safety as such
relate to exposure to Hazardous Materials, or to the environment, including,
without limitation, (a) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any governmental or regulatory authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
 
“Environmental Law” means any applicable Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or legally binding judicial or agency interpretation, policy
or guidance relating to pollution or protection of the environment, human,
health (in each case as it relates to Hazardous Materials) or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Contribution” has the meaning specified in the Preliminary Statements.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 
9

--------------------------------------------------------------------------------

 

“Equity Investors” means (a) the Sponsor, (b) investing affiliates of the
Sponsor, (c) any Person making an Investment in the Parent or its Subsidiaries
concurrently with, and with the consent of, the Sponsor, (d) the members of
management of the Parent and its Subsidiaries who are investors, directly or
indirectly, in the Borrower and (e) other investors reasonably acceptable to the
Administrative Agent which invest on substantially the same terms as the
Sponsor.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any applicable regulation promulgated thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.
 
“ERISA Event” means (a) the occurrence of a reportable event, as defined in
Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan pursuant to Section 4041(a)(2) of
ERISA of a notice of intent to terminate such Plan in a distress termination
described in Section 4041(c) of ERISA; (d) the cessation of operations at a
facility of any Loan Party or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.
 
“Escrow Bank” has the meaning specified in Section 2.16(c).
 
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
 
“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing:
 
(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
LIBOR I screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in U.S. Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period, or
 
(b)           if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
U.S. Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period,
or
 
 
10

--------------------------------------------------------------------------------

 

(c)           if the rates referenced in the preceding subsections (a) and (b)
are not available, the rate per annum determined by the Administrative Agent as
the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in U.S. Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Advance being
made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the offshore U.S. Dollar market at their
request at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period.
 
The “Eurodollar Rate” shall solely be a reference rate and no Second Lien Lender
shall be entitled to any gross-ups or payments of breakage costs with respect
thereto.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Excess Amount” has the meaning specified in Section 5.02(n).
 
“Excess Cash Flow” means, for any period,
 
(a)               the sum of:
 
(i)           EBITDA plus
 
(ii)           if there was a net increase in Consolidated Current Liabilities
of the Borrower and its Subsidiaries during such period, the amount of such net
increase plus
 
(iii)          if there was a net decrease in Consolidated Current Assets
(excluding cash and Cash Equivalents) of the Borrower and its Subsidiaries
during such period, the amount of such net decrease less
 
(b)              the sum of:
 
(i)           cash payments made in satisfaction of non-current liabilities plus
 
(ii)           the amount of any taxes, including taxes based on income, profits
or capital, state, franchise and similar taxes, foreign withholding taxes and
foreign unreimbursed value added Taxes (to the extent added in calculating
EBITDA), and including penalties and interest on any of the foregoing, in each
case, payable by the Borrower and its Subsidiaries (to the extent not otherwise
deducted in calculating EBITDA), including payments made pursuant to any tax
sharing agreements or arrangements among the Borrower, its Subsidiaries and any
direct or indirect parent company of the Borrower (so long as such tax sharing
payments are attributable to the operations of the Borrower and its
Subsidiaries) plus
 
(iii)           consolidated Cash Interest Expense, including costs of surety
bonds in connection with financing activities (to the extent included in
Consolidated Cash Interest Expense), to the extent not otherwise deducted in
calculating EBITDA plus
 
(iv)           if there was a net decrease in Consolidated Current Liabilities
of the Borrower and its Subsidiaries during such period, the amount of such net
decrease plus

 
11

--------------------------------------------------------------------------------

 
 
(v)           if there was a net increase in Consolidated Current Assets
(excluding cash and Cash Equivalents) of the Borrower and its Subsidiaries
during such period, the amount of such net increase plus
 
(vi)           the aggregate amount of Capital Expenditures of the Borrower and
its Subsidiaries paid in cash during such period plus
 
(vii)         the aggregate amount of all scheduled principal payments of Debt
made during such period (other than pursuant to Section 2.06) plus
 
(viii)        the aggregate principal amount of all optional prepayments of Debt
(other than Debt under the Loan Documents or Debt that is revolving in nature
except to the extent such Debt is permanently reduced in connection with such
repayment) made during such period plus
 
(ix)           the aggregate principal amount of Net Cash Proceeds of the type
described in clause (a) or (d) of the definition thereof to the extent that the
applicable Net Cash Proceeds were taken into account in calculating EBITDA plus
 
(x)           to the extent not deducted in the computation of Net Cash Proceeds
in respect of any Disposition giving rise thereto, the amount of any mandatory
permanent prepayment of Debt (other than Debt hereunder or under any other Loan
Document), together with any interest, premium or penalties required to be paid
(and actually paid) in connection therewith plus
 
(xi)           proceeds received by or on behalf of the Borrower and its
Subsidiaries from insurance claims with respect to casualty events, business
interruption or product recalls plus
 
(xii)          the aggregate amount of cash applied to Investments permitted
pursuant to Section 5.02(f) (other than Section 5.02(f)(iii)) during such period
plus
 
(xiii)         letter of credit fees paid in cash, to the extent not otherwise
deducted in calculating EBITDA plus
 
(xiv)         the aggregate of all extraordinary, unusual or nonrecurring cash
charges, to the extent not otherwise deducted in calculating EBITDA plus
 
(xv)           cash fees and expenses incurred in connection with the
Transactions, any Disposition permitted and not prohibited under
Section 5.02(e), any Investment permitted under Section 5.02(f), any
recapitalization, any equity offering, the issuance or incurrence of any Debt or
any exchange, refinancing or other early extinguishment of Debt permitted by
this Agreement (in each case, whether or not consummated) plus
 
(xvi)         cash indemnity payments received pursuant to indemnifications
provisions in any agreement in connection with the Acquisition or any Permitted
Acquisition plus
 
(xvii)        cash from operations used to consummate the Acquisition plus

 
12

--------------------------------------------------------------------------------

 
 
(xviii)       Net Cash Proceeds pending reinvestment in accordance with
Section 2.06(b) plus
 
(xix)         the amount of management, monitoring, consulting and advisory fees
and related expenses paid to the Sponsor permitted by Section 5.01(i), to the
extent not otherwise deducted in calculating EBITDA plus
 
(xx)          cash expenditures in respect of Hedging Agreements (including net
cash losses resulting in such period from Hedging Agreements to the extent not
otherwise deducted in calculating EBITDA plus
 
(xxi)         the amount of payments made by the Borrower to the extent
permitted by of Section 5.02(g) (other than clause (iv) thereof) plus
 
(xxii)        amounts added to EBITDA pursuant to the definition of “Specified
Adjustments”.
 
“Excluded Issuance” means (a) an issuance and sale of common Equity Interests of
the Parent (i) to the Equity Investors (including any Equity Interests issued
upon exercise of any warrant or option) or (ii) to the extent the proceeds of
which are used to implement Investments permitted by this Agreement or fees or
expenses incurred in connection therewith, and (b) any contribution by the
Equity Investors to the capital of the Parent in respect of its Equity
Interests, in the case of each of (a) and (b), to the extent such Equity
Interests are contributed to the Borrower.
 
“Existing Debt” means Debt outstanding on the Effective Date under (i) that
certain Senior Subordinated Loan Agreement, dated as of December 29, 2006, by
and among Unitek USA, LLC, Directsat USA, LLC, Advanced Communications USA, LLC,
FTS USA, LLC, WTW USA, LLC and UDA Lender, L.P., a Delaware limited partnership
and (ii) that certain Loan and Security Agreement dated May 11, 2006 by and
among Unitek USA, LLC, Directsat USA, LLC, Advanced Communications USA,
LLC,  FTS USA, LLC, WTW USA, LLC and Citizens Bank of Pennsylvania.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement (including any working capital adjustment
received in connection with the Purchase Agreement); provided, however, that an
Extraordinary Receipt shall not include cash receipts received from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto.
 
“Facility” means, at any time, the aggregate amount of the Second Lien Lenders’
Commitments at such time.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 
13

--------------------------------------------------------------------------------

 
 
“First Lien Administrative Agent” has the meaning ascribed to “Administrative
Agent” in the First Lien Credit Agreement.
 
“First Lien Collateral Agent” has the meaning ascribed to “Collateral Agent” in
the First Lien Credit Agreement.
 
“First Lien Collateral Documents” means the documents that are specified as
“Collateral Documents” in the First Lien Credit Agreement.
 
“First Lien Credit Agreement” has the meaning specified in the Preliminary
Statements.
 
“First Lien Credit Facilities” means the senior, first-priority secured
financing to be provided to the Borrower concurrently with the Facility pursuant
to the First Lien Credit Agreement.
 
“First Lien Loan Documents” means the documents that are specified as “Loan
Documents” in the First Lien Credit Agreement.
 
“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
 
“Fixed Charge Coverage Ratio” means, for any Measurement Period, the ratio of
(a)(i)  EBITDA less (ii) the amount of Capital Expenditures that are not
financed through the incurrence of non-revolving long term Debt permitted by
this Agreement to (b) the sum of (i) Cash Interest Expense, plus (ii) scheduled
principal payments on all Debt for Borrowed Money paid in cash, including
without limitation under this Agreement, plus (iii) taxes on income paid in
cash, in each case as determined for the Parent and its Subsidiaries on a
Consolidated basis.
 
“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
“GAAP” has the meaning specified in Section 1.03(a).
 
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
 
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
 

 
14

--------------------------------------------------------------------------------

 

“Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor, (b)
the Obligation to make take-or-pay or similar payments, if required, regardless
of nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof.  The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Guarantee Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.
 
“Guaranteed Obligations” has the meaning specified in Section 8.01(a).
 
“Guarantors” means the Parent and the Subsidiary Guarantors.
 
“Guaranty” means the Parent Guaranty and the Subsidiary Guaranty.
 
“Guaranty Supplement” has the meaning specified in Section 8.05.
 
“Hazardous Materials” means (a) any chemicals, materials or substances
designated, classified or regulated as hazardous or toxic or as a pollutant or
contaminant under any Environmental Law, and (b) petroleum or petroleum
products, by-products or breakdown products, radioactive materials,
asbestos-containing materials and polychlorinated biphenyls.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
 
“Indemnified Cost” has the meaning specified in Section 7.05(a).
 
“Indemnified Party” has the meaning specified in Section 9.04(b).
 
“Initial Extension of Credit” means the initial Borrowing hereunder.
 
“Initial Second Lien Lenders” means the Initial Seller Holders and the other
Persons listed on the signature pages hereof as the Initial Second Lien Lenders.
 
“Initial Seller Holders” means Joseph D. Kestenbaum and Unitek Investments, L.P.
 
“Intercreditor Agreement” means the Intercreditor Agreement in substantially the
form of Exhibit G between the First Lien Collateral Agent and the Collateral
Agent.
 
“Interest Coverage Ratio” means, for any Measurement Period, the ratio of
(a) EBITDA to (b) Cash Interest Expense, in each case as determined for the
Parent and its Subsidiaries on a Consolidated basis.

 
15

--------------------------------------------------------------------------------

 
“Interest Period” means the period commencing on the Effective Date and ending
on the last day of the third month thereafter and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of each third month thereafter.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person.
 
“Lead Arranger” has the meaning specified in the recital of parties to this
Agreement.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan Documents” means (a)(1) this Agreement, (2) the Notes, (3) the Collateral
Documents, (4) the Intercreditor Agreement and (5) the Guaranty, in each case as
amended, and (b) solely in the case of the Term C Advances, the First Lien
Credit Agreement.
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Management Agreements” means (a) the Monitoring and Oversight Agreement dated
as of September 27, 2007, by and among the Company, Borrower, Parent and the
Sponsor and (b) the Financial Advisory Agreement, dated as of September 27,
2007, by and among the Company, Borrower, Parent and the Sponsor.
 
“Margin Stock” has the meaning specified in Regulation U.
 
“Material Adverse Change” means any material adverse change in the business,
revenues, operations, financial condition or liabilities (contingent or
otherwise) of any Loan Party or any of its Subsidiaries.
 
“Material Adverse Effect” means any event, occurrence, violation, inaccuracy,
circumstance or other matter which has or is reasonably likely to have a
material adverse effect on (i) after the Effective Date (A) the business,
assets, properties, operations, financial condition or results of operations of
the Parent and the Subsidiaries taken as a whole, or (B) the ability of the Loan
Parties, taken as a whole, to perform their obligations under the Loan
Documents, or (ii) on or prior to the Effective Date, a Company Material Adverse
Effect.
 
“Material Debt” has the meaning specified in Section 6.01(e).
 
“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Parent ending on or prior to
such date; provided that for purposes of determining Cash Interest Expense for
the first three fiscal quarters ending after the Effective Date, (i) in the case
of the first fiscal quarter ending after the Effective Date, “Measurement
Period” shall refer to Cash Interest Expense for such fiscal quarter multiplied
by four, (ii) in the case of the second fiscal quarter ending after the
Effective Date, “Measurement Period” shall refer to Cash Interest Expense for
the two most recently ended Financial Quarters multiplied by two and (iii) in
the case of the third fiscal quarter ending after the Effective Date,
“Measurement Period” shall refer to Cash Interest Expense for the three most
recently ended Financial Quarters multiplied by 4/3.

 
16

--------------------------------------------------------------------------------

 

“Moody’s” means Moody’s Investor Services, Inc.
 
“Mortgaged Properties” means each real property owned in fee, if any, which
shall be subject to a Mortgage delivered after the Effective Date pursuant to
Section 5.01(j).
 
“Mortgage” has the meaning specified in Section 5.01(j)(iv).
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is subject to Title IV of ERISA and (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates or (b) was so
maintained and in respect of which any Loan Party or any ERISA Affiliate could
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated.
 
“Net Cash Proceeds” means, (a) with respect to any Disposition of any asset of
the Borrower or any of its Subsidiaries (other than Disposition of assets
permitted (or not expressly prohibited) pursuant to Section 5.02(e)(i) through
(xiv)), the excess, if any, of (i) the sum of cash and Cash Equivalents received
in connection with such sale, lease, transfer or other disposition (including
any cash or Cash Equivalents received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount, premium or penalty (if
any) of any Debt (other than Debt under the Loan Documents) that is secured by
such asset, (B) the reasonable and customary out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Borrower or its Subsidiaries,
(C) federal, state, provincial, foreign and local taxes reasonably estimated (on
a Consolidated basis) to be actually payable in connection therewith, and (D) a
reasonable reserve for any purchase price adjustment, any indemnification
payments (fixed and contingent) attributable to the seller’s obligations to the
purchaser undertaken by the Borrower or any of its Subsidiaries or any liability
associated therewith or retained by the Borrower or any Subsidiary in connection
with such  Disposition (but excluding any purchase price adjustment or any
indemnity which, by its terms, will not under any circumstances be made prior to
the Termination Date); provided, however, that Net Cash Proceeds shall not
include any such amounts to the extent such amounts are (x) reinvested in the
business of the Borrower and its Subsidiaries within nine months after the date
of receipt thereof or (y) committed to be reinvested in the business of the
Borrower and its Subsidiaries within nine months after the date of receipt
thereof, if such reinvestment is completed within 180 days after the end of such
nine month period;
 
(b)           with respect to the incurrence or issuance of any Debt (other than
any Debt permitted by Section 5.02(b)) by the Borrower or any of its
Subsidiaries, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over (ii) Taxes and the
underwriting discounts and commissions or other similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses incurred by the
Borrower or any of its Subsidiaries in connection with such incurrence or
issuance to the extent such amounts were not deducted in determining the amount
referred to in clause (i);

 
17

--------------------------------------------------------------------------------

 

(c)           with respect to the sale or issuance of any Equity Interests
(including, without limitation, the receipt of any capital contribution) by any
Person (other than Excluded Issuances), an amount equal to the Applicable Equity
Prepayment Percentage of the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such sale or issuance over (ii) Taxes
and the underwriting discounts and commissions or similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses, incurred by the
Borrower or any of its Subsidiaries in connection with such sale or issuance to
the extent such amounts were not deducted in determining the amount referred to
in clause (i); and
 
(d)           with respect to any Extraordinary Receipt that is not otherwise
included in clauses (a), (b) or (c) above, the sum of the cash and Cash
Equivalents received in connection therewith in excess of all Taxes actually
paid or estimated by the Borrower to be payable in respect of the Extraordinary
Receipt; provided, however, that Net Cash Proceeds shall not include any such
amounts to the extent such amounts are (x) reinvested in the business of the
Borrower and its Subsidiaries within nine months after the date of receipt
thereof or (y) committed to be reinvested in the business of the Borrower and
its Subsidiaries within nine months after the date of receipt thereof, if such
reinvestment is completed within 180 days after the end of such nine month
period.
 
“Non-Consenting Second Lien Lender” means, in the event that the Required
Lenders have agreed to any consent, waiver or amendment pursuant to Section 9.01
that requires the consent of one or more Second Lien Lenders in addition to the
Required Lenders, any Second Lien Lender who is entitled to agree to such
consent, waiver or amendment but who does not so agree.
 
“Note” means a promissory note of the Borrower payable to the order of any
Second Lien Lender, in substantially the form of Exhibit A hereto, evidencing
the indebtedness of the Borrower to such Second Lien Lender resulting from the
Advance made by such Second Lien Lender, as amended.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in
Section 6.01(g).  Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Second Lien Lender, in
its sole discretion, may elect to pay or advance on behalf of such Loan Party.
 
“Other Second Lien Lender” means the Term C Lenders.
 
“Other Taxes” has the meaning specified in Section 2.13(b).
 
“Parent” has the meaning specified in the recital of parties to this Agreement.
 
“Parent Guaranty” means the guaranty of the Parent set forth in Article VIII.

 
18

--------------------------------------------------------------------------------

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Acquisition” means any acquisition consummated pursuant to
Section 5.02(f)(vii).
 
“Permitted Earn-Out Obligations” has the meaning specified in Section
5.02(f)(xvi).
 
“Permitted Encumbrances” means (a) easements, rights-of-way, zoning
restrictions, minor defects or irregularities in title and other similar
encumbrances not interfering in any material respect with the use of the
property to which such Lien is attached and (b) such other encumbrances
specified in the Mortgages.
 
“Permitted Liens” means each of the following: (a) Liens for taxes, assessments
and governmental charges or levies not overdue for more than 30 days and, if
overdue by more than 30 days (i) which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP or (ii) with respect to which the failure to make such
payment could not, individually or in the aggregate with all such other
payments, reasonably be expected to have a Material Adverse Effect; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that (i) are not overdue for a period of more than
30 days and (ii) and, if overdue by more than 30 days (x) which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its books
or (y) with respect to which the failure to make payment could not reasonably be
expected to result in a Material Adverse Effect; (c) pledges or deposits in the
ordinary course of business to secure obligations under workers’ compensation
laws or similar legislation or to secure public or statutory obligations; (d)
Liens to secure the performance of bids, trade contracts and leases (other than
indebtedness for borrowed money), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business; (e)
Liens securing judgments (or the payment of money not constituting a Default
under Section 6.01(g) or securing appeal or other surety bonds related to such
judgments); (f) Liens arising by virtue of deposits made in the ordinary course
of business to secure liability for premiums to insurance carriers; (g) in
respect of letters of credit or bank guarantees that have been posted to support
payment of the items in clauses (c), (d) or (f); and (h) Permitted Encumbrances.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Debt of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Debt so modified, refinanced, refunded, renewed or extended except by an
amount equal to any unpaid accrued interest and a premium thereon plus other
reasonable amounts paid, and fees and expenses incurred in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 5.02(b), (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a weighted average life to maturity equal to
or greater than the weighted average life to maturity of, the Debt being
modified, refinanced, refunded, renewed or extended, (c) if the Debt being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Advances, such modification, refinancing, refunding, renewal or
extension is subordinated in right of payment to the Advances on terms not
materially less favorable to the Loan Parties, taken as a whole, than those
contained in the documentation governing the Debt being modified, refinanced,
refunded, renewed or extended and (d) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed or extended Debt are not materially less favorable to the Loan Parties
or the Second Lien Lenders than the terms and conditions of the Debt being
modified, refinanced, refunded, renewed or extended.

 
19

--------------------------------------------------------------------------------

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Platform” has the meaning specified in Section 9.02(b).
 
“Pull-Back Amount” has the meaning specified in Section 5.02(n).
 
“Purchase Agreement” has the meaning specified in the Preliminary Statements.
 
“Qualified Public Offering” shall mean the issuance by the Borrower or any
direct or indirect parent of the Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act of 1933, as amended.
 
“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
 
“Register” has the meaning specified in Section 9.07(d).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Related Documents” means the Purchase Agreement and the First Lien Credit
Agreement.
 
“Required Lenders” means at any time, Second Lien Lenders owed or holding at
least a majority in interest of the aggregate principal amount of the Advances
outstanding at such time; provided however, that if any Second Lien Lender shall
be a Defaulting Second Lien Lender at such time, there shall be excluded from
the determination of Required Lenders at such time the aggregate principal
amount of the Advances owing to such Defaulting Second Lien Lender (in its
capacity as Second Lien Lender) and outstanding at such time.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
 
“Royal Bank” has the meaning specified in the recital of parties to this
Agreement.

 
20

--------------------------------------------------------------------------------

 

“Scheduled Termination Date” means the date that is the earlier of three months
after the stated maturity date of the Term B Advances (as defined in the First
Lien Credit Agreement) and December 31, 2013.
 
“Second Lien Lender” means the Initial Second Lien Lenders, including the Other
Second Lien Lender, and each Person that shall become a Second Lien Lender
hereunder pursuant to Section 9.07 for so long as such Initial Second Lien
Lender or Person, as the case may be, shall be a party to this Agreement.
 
“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.
 
“Secured Parties” means the Agents and the Second Lien Lenders.
 
“Security Agreement” has the meaning specified in Section 3.01(a)(ii).
 
“Seller Advance” has the meaning specified in Section 2.01.
 
“Seller Holder” means each of the Initial Seller Holders and their respective
successors, assigns and transferees.
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is subject to Title IV of ERISA, and (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and no Person
other than the Loan Parties and the ERISA Affiliates or (b) was so maintained
and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person on a
consolidated basis is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person on a consolidated
basis, (b) the present fair salable value of the assets of such Person on a
consolidated basis is not less than the amount that will be required to pay the
probable liability of such Person on a consolidated basis on its debts as they
become absolute and matured, (c) such Person on a consolidated basis does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they mature on a
consolidated basis and (d) such Person on a consolidated basis is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital on a consolidated basis.  The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Specified Adjustments” means, for any Measurement Period, the sum of:
 
(a)           any extraordinary, unusual or non-recurring gains or losses,
plus/minus
 
(b)           any non-cash losses or gains resulting from Hedging Agreements
permitted by Section 5.02(b), plus
 
(c)           fees and expenses incurred in connection with the Transaction
within 6 months of the Effective Date, and

 
21

--------------------------------------------------------------------------------

 

(d)           management and consulting fees relating to the A&M Communications
acquisition paid in lieu of purchase price prior to December 31, 2009 in an
aggregate amount not to exceed $2,000,000, plus
 
(e)           expenses and fees incurred in connection with, and within 6 months
following the date of, any Permitted Acquisition, whether or not consummated, in
an aggregate amount for all such expenses and fees not to exceed $500,000 for
any Measurement Period, plus
 
(f)           HSP project start-up expenses incurred within the 6 months
following such startup in an amount equal to the difference between actual gross
margin for such HSP project and a base gross margin of 14%, up to a maximum
amount for all such expenses not to exceed $250,000 for such HSP project, plus
 
(g)           non-cash losses, charges and expenses, minus
 
(h)           cash payments made during such period in respect of non-cash
losses, charges or expenses added to EBITDA in any prior period.
 
“Sponsor” means, collectively, HM Capital Partners LLC, a Delaware limited
liability company and its Affiliates.
 
“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.
 
“Subordinated Debt” shall mean Debt of the Loan Parties that is, by its terms,
subordinated in right of payment to the obligations of the Loan Parties under
the Loan Documents, as applicable.
 
“Subordinated Obligations” has the meaning specified in Section 8.06.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
 
“Subsidiary Guarantors” means the Subsidiaries of the Parent listed on
Schedule II hereto and each other Subsidiary of the Parent that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(j).
 
“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article VIII, together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j), in each case as amended, amended and
restated, modified or otherwise supplemented.
 
“Supplemental Collateral Agent” has the meaning specified in Section 7.01(c).
 
“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after giving effect to the Initial Extension of Credit.

 
22

--------------------------------------------------------------------------------

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Debt” or as a liability on the consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP.
 
“Tax Returns” means all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of taxes and similar
government charges.
 
“Taxes” has the meaning specified in Section 2.13(a).
 
“Term C Advance” has the meaning set forth in the First Lien Credit Agreement.
 
“Term C Lender” has the meaning set forth in the First Lien Credit Agreement and
includes each Person that shall become a Term C Lender pursuant to Section 9.07
of the First Lien Credit Agreement for so long as such Term C Lender or Person,
as the case may be, shall be party to this Agreement.
 
“Termination Date” shall mean the date upon which all Commitments have
terminated and the Advances, together with all interest and other non-contingent
Obligations, have been paid in full in cash.
 
“Total Leverage Ratio” means, at any date of determination, the ratio of (a)
Debt for Borrowed Money as of the last day of such Measurement Period to (b)
EBITDA for such Measurement Period, in each case as determined for the Parent
and its Subsidiaries on a Consolidated basis.
 
“Transaction” means consummation of the Acquisition and the other transactions
contemplated by the Transaction Documents.
 
“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.
 
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
 
“Withdrawal Liability” has the meaning in Title IV of ERISA.
 
SECTION 1.02.  Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.  References to any Person include the permitted
successors and permitted assigns of such Person.

 
23

--------------------------------------------------------------------------------

 

SECTION 1.03.  Accounting Terms.  (a) All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles in the United States of America in effect on the date of
determination thereof (“GAAP”); provided, however, that, in the event of any
change in GAAP or the application thereof including treatment for revenue
recognition from those applied in the preparation of the financial statements
referred to in Section 4.01(g) that would affect the computation of any
financial covenant or requirement set forth in this Agreement or any other Loan
Document, and the Borrower or the Required Lenders shall so request, the Agents
(subject to the approval of the Required Lenders) and the Borrower shall
negotiate in good faith to amend such financial covenant or requirement to
preserve the original intent thereof in light of such change in GAAP; provided,
further, that, until so amended as provided in the preceding proviso, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP
without regard to such change therein, and (b) the Loan Parties shall furnish to
the Agents financial statements and other documents required under this
Agreement setting forth a reconciliation between calculations of such financial
covenant or requirement made before and after giving effect to such change in
GAAP.
 
(b)           As of any date of determination, for purposes of determining any
test, covenant or ratio (and any financial calculations required to be made or
included within such ratios), or required for purposes of preparing any
certificate to be delivered pursuant to the definition of “Permitted
Acquisition”, the calculation of such tests, covenants, ratios and other
financial calculations shall include or exclude, as the case may be, the effect
of any assets or businesses that have been acquired or any Subsidiary, line of
business or facility Disposed of by the Borrower or any of its Subsidiaries
pursuant to the terms hereof (including through mergers or consolidations) as of
such date of determination, as determined by the Borrower on a pro forma basis
(to be limited to (i) pro forma adjustments arising out of events which are
directly attributable to the Acquisition, any such Permitted Acquisition,
Disposition or incurrence of Debt, are factually supportable and are expected to
have a continuing impact, in each case as determined on a basis consistent with
Article 11 of Regulation S-X of the Securities Act, as interpreted by the Staff
of the Securities and Exchange Commission or (ii) pro forma adjustments
reasonably acceptable to the Administrative Agent arising out of operating
expense reductions attributable to such transaction being given pro forma effect
that (A) have been realized or (B) will be implemented following such
transaction and are supportable and quantifiable and, in each case, including,
but not limited to, (1) reduction in personnel expenses, (2) reduction of costs
related to administrative functions, (3) reductions of costs related to leased
or owned properties and (4) reductions from the consolidation of operations and
streamlining of corporate overhead) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or sold and the consolidated financial statements of the Borrower and
its Subsidiaries, which shall be reformulated as if such Permitted Acquisition
or Disposition, and all other Permitted Acquisitions or Dispositions that have
been consummated during the period, and any Debt or other liabilities repaid in
connection therewith had been consummated and incurred or repaid at the
beginning of such period (and assuming that such Debt to be incurred bears
interest during any portion of the applicable measurement period prior to the
relevant acquisition at the interest rate which is or would be in effect with
respect to such Debt as at the relevant date of determination).
 
SECTION 1.04.  Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, VII and IX) or any of the other Loan
Documents to be in U.S. dollars shall also include the equivalent of such amount
in any currency other than U.S. dollars, such equivalent amount to be determined
at the rate of exchange quoted by the Administrative Agent in New York, New York
at the close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in U.S. dollars
with such other currency.

 
24

--------------------------------------------------------------------------------

 

ARTICLE II

 
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01.  The Advances.  Each Initial Seller Holder severally agrees, on
the terms and conditions hereinafter set forth, to accept a portion of the
purchase price payable to it under the Purchase Agreement by delivery of a Note
in an amount equal to such Initial Seller Holder’s Commitment, which shall be
deemed to be an advance of funds hereunder (each, a “Seller Advance”).  Each
Other Second Lien Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a single advance (which shall constitute a Term C
Advance and together with each Seller Advance, collectively, an “Advance”) to
the Borrower on the Effective Date in an amount not to exceed such Other Second
Lien Lender’s Commitment at such time.  The Borrowing shall consist of Advances
made (or deemed made) simultaneously by the Second Lien Lenders ratably
according to their Commitments.  Amounts borrowed under this Section 2.01 and
repaid or prepaid may not be reborrowed.
 
SECTION 2.02.  Making the Advances.  (a) The Borrowing shall be made on notice,
by the Borrower to the Administrative Agent, which shall give to each Other
Second Lien Lender prompt notice thereof by telecopier or electronic
communication.  Such notice of Borrowing (a “Notice of Borrowing”) may be by
either telephone (confirmed immediately in writing), telecopier or electronic
communication, in substantially the form of Exhibit B hereto, in each case
specifying therein the requested date of such Borrowing and (ii) aggregate
amount of such Borrowing.  Each Other Second Lien Lender shall, before
11:00 A.M. (New York City time) on the date of such Borrowing, make available to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Other Second Lien Lender’s ratable portion of such Borrowing in
accordance with the respective Commitments of such Second Lien Lender and the
other Second Lien Lenders.  After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account.
 
(b)           The failure of any Second Lien Lender to make the Advance to be
made (or deemed made) by it as part of any Borrowing shall not relieve any other
Second Lien Lender of its obligation, if any, hereunder to make its Advance (or
deemed Advance) on the date of such Borrowing, but no Second Lien Lender shall
be responsible for the failure of any other Second Lien Lender to make the
Advance (or deemed Advance) to be made by such other Second Lien Lender on the
date of any Borrowing.
 
(c)           Unless the Administrative Agent shall have received notice from an
Other Second Lien Lender prior to the date of any Borrowing that such Other
Second Lien Lender will not make available to the Administrative Agent such
Other Second Lien Lender’s ratable portion of such Borrowing, the Administrative
Agent may assume that such Other Second Lien Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(a) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Other Second Lien Lender
shall not have so made such ratable portion available to the Administrative
Agent, such Other Second Lien Lender and the Borrower severally agree to repay
or pay to the Administrative Agent forthwith on demand such corresponding amount
and to pay interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at such time under Section 2.07 to Advances comprising such Borrowing
and (ii) in the case of such Other Second Lien Lender, the Federal Funds
Rate.  If such Lender shall pay to the Administrative Agent such corresponding
amount, such amount so paid shall constitute such Other Second Lien Lender’s
Advance as part of such Borrowing for all purposes.

 
25

--------------------------------------------------------------------------------

 

SECTION 2.03.  [Intentionally Omitted.]
 
SECTION 2.04.  Repayment of Advances.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Second Lien Lenders the
aggregate outstanding principal amount of the Advances in full on the Scheduled
Termination Date (which amount shall be reduced as a result of the application
of prepayments in accordance with Section 2.06 and, in the case of any Seller
Holder, any adjustments or reductions made pursuant to Section 2.12(b)).
 
SECTION 2.05.  [Intentionally Omitted.]
 
SECTION 2.06.  Prepayments.  (a) Optional.  (i) The Borrower may, subject to
Section 5.02(j) of the First Lien Credit Agreement, upon notice not later than
the third Business Day prior to the date of prepayment to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances in whole or ratably in
part, together with accrued interest on the principal amount repaid to the date
of such prepayment and any prepayment being applied first to accrued but unpaid
interest and then to principal; provided, however, that each partial prepayment
shall be in an aggregate principal amount of $500,000 or an integral multiple of
$100,000 in excess thereof; provided, however, that the Borrower may rescind or
postpone any notice of prepayment if such prepayment would have resulted from a
refinancing of the Facility, which refinancing shall not be consummated or
otherwise shall be delayed. Each such prepayment of the Advance shall be applied
ratably on a pro rata basis.
 
(ii)           To the extent the Borrower makes a voluntary prepayment under
this Section 2.06(a) of the Advances during the period (w) from Effective Date
to and including the first anniversary of the Effective Date, the Borrower shall
pay a premium of 3% of the aggregate principal amount of such Advance prepaid,
(x) after the first anniversary to and including the second anniversary of the
Effective Date, the Borrower shall pay a premium of 2% of the aggregate
principal amount of such Advance prepaid, (y) after the second anniversary to
and including the third anniversary of the Effective Date, the Borrower shall
pay a premium of 1% of the aggregate principal amount of such Advance prepaid,
and (z) thereafter, no prepayment premium shall be payable.
 
(b)           Mandatory.  After the prior repayment and/or cash
collateralization, as the case may be, in full of all non-contingent Obligations
under the First Lien Loan Documents (other than in respect of the Term C
Advances) and the termination of the First Lien Credit Facilities (including the
commitments thereunder, other than in respect of the Term C Advances):
 
(i)           The Borrower shall, on the 125th day following the end of each
Fiscal Year, prepay an aggregate principal amount of the Advances in an amount
equal to the Applicable Prepayment Percentage of Excess Cash Flow for such
Fiscal Year; provided, that prepayment of (A) the Advances pursuant to
Section 2.06(a) prior to the date of prepayment (without duplication) shall
reduce on a dollar for dollar basis the amount otherwise required to be prepaid
pursuant to this clause (b)(i).
 
(ii)           The Borrower shall, within 5 Business Days of the date of receipt
of any Net Cash Proceeds by any Loan Party or any of its Subsidiaries prepay an
aggregate principal amount of the Advances in an amount equal to the amount of
such Net Cash Proceeds.

 
26

--------------------------------------------------------------------------------

 

(iii)           Notwithstanding anything to the contrary contained in subsection
(b)(ii) of this Section 2.06, so long as no Event of Default shall have occurred
and be continuing and subject to reinvestment rights of the Loan Parties, if, on
any date on which a prepayment of Advances would otherwise be required pursuant
to subsection (b)(ii) of this Section 2.06, the aggregate amount of Net Cash
Proceeds or other amounts otherwise required by such subsections to be applied
to prepay Advances on such date are less than or equal to $250,000, the Borrower
may defer such prepayment until the date on which the aggregate amount of Net
Cash Proceeds or other amounts otherwise required by such subsections to be
applied to prepay Advances exceeds $1,000,000, and then only the excess over
$1,000,000 shall be required to prepay Advances.
 
(iv)           All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.
 
SECTION 2.07.  Interest.  (a)  Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of the Advances owing to each Second
Lien Lender from the date of such Advance until such principal amount shall be
paid in full, at a rate equal to the greater of (i) twelve and three-quarters
percent (12.75%) per annum and (ii) the Eurodollar Rate plus 725 basis points,
payable in arrears quarterly (commencing with the fiscal quarter ended
December 31, 2007) on the last Business Day of each March, June, September and
December thereafter.
 
(b)           Default Interest.  Upon the failure of the Borrower to make any
payment of an amount under the Loan Documents when such amount is then due, the
Borrower shall pay interest (“Default Interest”) on (i) the overdue amount of
each such unpaid Advance owing to each Second Lien Lender, payable in arrears on
the dates referred to in Section 2.07(a) and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to Section 2.07(a), and (ii) to the fullest extent
permitted by applicable law, the overdue amount of any such unpaid interest, fee
or other amount payable under this Agreement or any other Loan Document to any
Agent or any Second Lien Lender, from the date such amount shall be due until
such amount shall be paid in full, payable in arrears on the date such amount
shall be paid in full and on demand, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid, on such Advance
pursuant to Section 2.07(a).
 
(c)           Notice of Interest Rate.  The Administrative Agent shall give
notice to the Borrower and each Second Lien Lender of the applicable interest
rate determined by the Administrative Agent for purposes of clause (a) above.
 
SECTION 2.08.  [Intentionally Omitted.]
 
SECTION 2.09.  [Intentionally Omitted.]
 
SECTION 2.10.  Increased Costs, Etc.  (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Other Second Lien Lender of agreeing to make or
of making, funding or maintaining Eurodollar Rate Advances (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.13 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Other Second Lien Lender is organized or has its chief executive office or
principal office or any political subdivision thereof), then the Borrower shall
from time to time, upon demand by such Other Second Lien Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Other Second Lien Lender additional amounts sufficient to
compensate such Other Second Lien Lender for such increased cost.

 
27

--------------------------------------------------------------------------------

 

(b)           If any Other Second Lien Lender determines that compliance with
any law or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such Other
Second Lien Lender or any corporation controlling such Other Second Lien Lender
and that the amount of such capital is increased by or based upon the existence
of such Other Second Lien Lender’s commitment to lend hereunder and other
commitments of such type (or similar contingent obligations), then, upon demand
by such Other Second Lien Lender or such corporation (with a copy of such demand
to the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Other Second Lien Lender, from time to time as specified
by such Other Second Lien Lender, additional amounts sufficient to compensate
such Other Second Lien Lender in the light of such circumstances, to the extent
that such Other Second Lien Lender reasonably determines such increase in
capital to be allocable to the existence of such Other Second Lien Lender’s
commitment to lend hereunder.  A certificate as to such amounts submitted to the
Borrower by such Other Second Lien Lender shall be conclusive and binding for
all purposes, absent manifest error.
 
SECTION 2.11.  Replacement of Second Lien Lender; Mitigation or
Circumstance.  In the event that any Other Second Lien Lender demands payment of
costs or additional amounts pursuant to Section 2.10 or Section 2.13 or any
Second Lien Lender becomes a Defaulting Second Lien Lender then (subject to such
Second Lien Lender’s right to rescind such demand or assertion within 5 Business
Days after the notice from the Borrower referred to below) the Borrower may,
upon 5 Business Days’ notice to such Second Lien Lender and the Administrative
Agent, elect to cause such Second Lien Lender to assign its Advances and
Commitments in full to one or more Persons selected by the Borrower so long as
(a) each such Person satisfies the criteria of an Eligible Assignee and is
reasonably satisfactory to the Administrative Agent, (b) such Second Lien Lender
receives payment in full in cash of the outstanding principal amount of all
Advances made by it and all accrued and unpaid interest thereon and all other
amounts due and payable to such Second Lien Lender as of the date of such
assignment (including, without limitation, amounts owing pursuant to Sections
2.10, 2.13 and 9.04) and (c) each such Second Lien Lender assignee agrees to
accept such assignment and to assume all obligations of such Second Lien Lender
hereunder in accordance with Section 9.07.
 
SECTION 2.12.  Payments and Computations.  (a) Subject to Section 2.12(b), the
Borrower shall make each payment hereunder and under the other Loan Documents,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.16), not later than 11:00 A.M. (New York City time) on the
day when due in U.S. dollars to the Administrative Agent at the Administrative
Agent’s Account in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day.  The Administrative Agent will promptly thereafter
cause like funds to be distributed (i) if such payment by the Borrower is in
respect of principal, interest, commitment fees or any other Obligation then
payable hereunder and under the other Loan Documents to more than one Second
Lien Lender, to such Second Lien Lenders at the address (or in accordance with
the wiring instructions) set forth in the Register for such Second Lien Lenders
ratably in accordance with the amounts of such respective Obligations then
payable to such Second Lien Lenders and (ii) if such payment by the Borrower is
in respect of any Obligation then payable hereunder to one Second Lien Lender,
to such Second Lien Lender at the address (or in accordance with the wiring
instructions) set forth in the Register for such Second Lien Lender, in each
case to be applied in accordance with the terms of this Agreement.  Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the other Loan Documents in respect
of the interest assigned thereby to the Second Lien Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
 
 
28

--------------------------------------------------------------------------------

 

(b)           Notwithstanding any other provision set forth in this Agreement or
any other Loan Documents, the Borrower may offset any portion of the Advances or
other amounts owed to a Seller Holder in satisfaction of any indemnification
claims that may be made by any Buyer Indemnitee (as defined in the Purchase
Agreement) in accordance with the Purchase Agreement, which offsets shall be
made on a ratable basis between or among any Seller Holders based on their
respective Commitments.  To the extent that the outstanding aggregate principal
amount of the Advances owed to the Seller Holders at any time (the “Reference
Amount”) is less than or equal to $10,500,000 at any time prior to May 1, 2009
(whether as a result of any voluntary prepayment, mandatory prepayment or offset
as provided above) then, for so long as (and only to the extent that) the
aggregate principal amount of any offsets made against the Advances or other
amounts owed to a Seller Holder pursuant to the first sentence of this
Section 2.12(b) do not exceed $10,500,000, (i) the initial difference between
the Reference Amount and $10,500,000 (together with any applicable prepayment
premium required under Section 2.06(a)(ii)) shall be paid into an escrow account
to be held pursuant to a customary escrow agreement to be entered into among the
Borrower, the Seller Holders and a mutually acceptable escrow agent (an “Escrow
Agreement”) to satisfy any indemnification claims that may be made by any Buyer
Indemnitee in accordance with the Purchase Agreement and (ii) thereafter, all
subsequent prepayments or repayments of the Advances to the Seller Holders
(together with any applicable prepayment premium required under Section
2.06(a)(ii)) shall be paid into the escrow account under the Escrow Agreement to
be held to satisfy any indemnification claims that may be made by any Buyer
Indemnitee in accordance with the Purchase Agreement.  All payments or
reductions made under this Section 2.12(b) shall be deemed to be repayments of
the Advances, and, except as provided above, in no event shall any such payments
or reductions result in the payment of any prepayment premiums under
Section 2.06(a)(ii).  Any amounts paid into escrow pursuant to this Section
2.12(b) and which are not subject to pending indemnification claims under the
Purchase Agreement shall be released to the Seller Holders on May 1, 2009, all
as provided in the Escrow Agreement.
 
(c)           The Borrower hereby authorizes each Second Lien Lender and each of
its Affiliates, if and to the extent payment owed to such Second Lien Lender is
not made when due hereunder or under the other Loan Documents to charge from
time to time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Second Lien Lender or such Affiliate any amount so
due.
 
(d)           All computations of interest shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest is payable.  Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(e)           Whenever any payment or the performance of any covenant, duty or
obligation or delivery of any notice, document, certificate or other writing
hereunder or under the other Loan Documents shall be stated to be due on a day
other than a Business Day, such payment, performance or delivery shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 
29

--------------------------------------------------------------------------------

 

(f)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Second Lien
Lender hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Second Lien
Lender on such due date an amount equal to the amount then due such Second Lien
Lender.  If and to the extent the Borrower shall not have so made such payment
in full to the Administrative Agent, each such Second Lien Lender shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Second Lien Lender together with interest thereon, for each day from the date
such amount is distributed to such Second Lien Lender until the date such Second
Lien Lender repays such amount to the Administrative Agent, at the Federal Funds
Rate.
 
(g)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Agents and the Second Lien Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Agents and the Second Lien Lenders in the following order of priority:
 
(i)            first, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Agents (solely in
their respective capacities as Agents) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Agents on such date;
 
(ii)          second, to the payment of all of the indemnification payments,
costs and expenses that are due and payable to the Second Lien Lenders under
Section 9.04 hereof and any similar section of any of the other Loan Documents
on such date, ratably based upon the respective aggregate amounts of all such
indemnification payments, costs and expenses owing to the Second Lien Lenders on
such date;
 
(iii)         third, to the payment of all of the amounts that are due and
payable to the Administrative Agent and the Second Lien Lenders under Sections
2.10 and 2.13 hereof on such date, ratably based upon the respective aggregate
amounts thereof owing to the Administrative Agent and  Second Lien Lenders on
such date;
 
(iv)          fourth, to the payment of all of the accrued and unpaid interest
on the Obligations of the Borrower under or in respect of the Loan Documents
that is due and payable to the Agents and the Second Lien Lenders under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Agents and the Second Lien Lenders on
such date;
 
(v)           fifth, to the payment of all of the accrued and unpaid interest on
the Advances that is due and payable to the Second Lien Lenders under
Section 2.07(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Second Lien Lenders on such date;
 
(vi)         sixth, to the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Second Lien Lenders on such
date, ratably based upon the respective aggregate amounts of all such principal
owing to the Administrative Agent and the Second Lien Lenders on such date; and

 
30

--------------------------------------------------------------------------------

 

(vii)           seventh, to the payment of all other Obligations of the Loan
Parties owing under or in respect of the Loan Documents that are due and payable
to the Agents and the other Secured Parties on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Agents and the
other Secured Parties on such date.
 
If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances, or the manner in
which, such funds are to be applied, the Administrative Agent may, but shall not
be obligated to, elect to distribute such funds to each of the Second Lien
Lenders in accordance with such Lender’s pro rata share of the aggregate
principal amount of the Advances outstanding at such time for application to
principal repayment thereof.
 
SECTION 2.13.  Taxes.  (a) Subject to Section 2.13(f), any and all payments by
any Loan Party to or for the account of any Other Second Lien Lender or any
Agent hereunder or under any other Loan Document shall be made, in accordance
with Section 2.12 or the applicable provisions of such other Loan Document, if
any, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Other Second Lien Lender
and each Agent, taxes that are imposed on its overall gross or net income by the
United States and taxes that are imposed on its overall gross or net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Other Second Lien Lender or such Agent, as the case
may be, is organized or any political subdivision thereof, or by a jurisdiction
in which it is, or formerly was, otherwise engaged in business (other than
solely as a result of the transactions hereunder) (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the other Loan Documents being hereinafter referred
to as “Taxes”).  Subject to Section 2.13(f), if any Loan Party shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder or
under any other Loan Document to any Other Second Lien Lender or any Agent,
(i) the sum payable by such Loan Party shall be increased as may be necessary so
that after such Loan Party and the Administrative Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 2.13) such Other Second Lien Lender or such Agent, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable law.
 
(b)           In addition, each Loan Party shall pay any present or future
stamp, documentary, excise, property, intangible, mortgage recording or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, the other Loan Documents (hereinafter referred to as “Other Taxes”).
 
(c)           Subject to Section 2.13(f), the Loan Parties shall indemnify each
Other Second Lien Lender and each Agent for and hold them harmless against the
full amount of Taxes and Other Taxes, and for the full amount of taxes of any
kind imposed or asserted by any jurisdiction on amounts payable under this
Section 2.13, imposed on or paid by such Other Second Lien Lender or such Agent
(as the case may be) and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto.  This
indemnification shall be made within 30 days from the date such Other Second
Lien Lender or such Agent (as the case may be) makes written demand therefor.

 
31

--------------------------------------------------------------------------------

 

(d)           As soon as practicable, and in no event later than 60 days, after
the date of any payment of Taxes, the appropriate Loan Party shall furnish to
the Administrative Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment, to the extent
such a receipt is issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to the Administrative Agent.  In the case of any
payment hereunder or under the other Loan Documents by or on behalf of a Loan
Party through an account or branch outside the United States or by or on behalf
of a Loan Party by a payor that is not a United States person, if such Loan
Party determines that no Taxes are payable in respect thereof, such Loan Party
shall furnish, or shall cause such payor to furnish, to the Administrative
Agent, at such address, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes.  For purposes of
subsections (d) and (e) of this Section 2.13, the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.
 
(e)           Each Other Second Lien Lender organized under the laws of a
jurisdiction outside the United States shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Second Lien
Lender and on the date of the Assignment and Acceptance pursuant to which it
becomes an Other Second Lien Lender in the case of each other Person, and from
time to time thereafter as reasonably requested in writing by the Loan Party
(but only so long thereafter as such Other Second Lien Lender remains lawfully
able to do so), provide each of the Administrative Agent and such Loan Party
with two original Internal Revenue Service Forms W-8BEN or W-8ECI, or (in the
case of an Other Second Lien Lender that has certified in writing to the
Administrative Agent that it is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Internal Revenue Code), (ii) a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of any Loan Party or (iii) a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Internal Revenue Code),
Internal Revenue Service Form W-8BEN, as appropriate, or any successor or other
form prescribed by the Internal Revenue Service, certifying that such Other
Second Lien Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the other Loan
Documents  or, in the case of an Other Second Lien Lender that has certified
that it is not a “bank” as described above, certifying that such Other Second
Lien Lender is a foreign corporation, partnership, estate or trust.  If the
forms provided by an Other Second Lien Lender at the time such Other Second Lien
Lender first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Other Second Lien Lender
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that if, at the effective
date of the Assignment and Acceptance pursuant to which an Other Second Lien
Lender becomes a party to this Agreement, the Other Second Lien Lender  assignor
was entitled to payments under subsection (a) of this Section 2.13 in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Other Second Lien Lender assignee on such date.  If any form or document
referred to in this subsection (e) requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by Internal Revenue Service Form W-8BEN or W-8ECI or the
related certificate described above, that the applicable Other Second Lien
Lender reasonably considers to be confidential, such Other Second Lien Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
 
(f)           For any period with respect to which an Other Second Lien Lender
has failed to provide the Borrower with the appropriate form, certificate or
other document described in subsection (e) above (other than if such failure is
due to a change in law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided or if such form, certificate or other
document otherwise is not required under subsection (e) above), such Other
Second Lien Lender  shall not be entitled to indemnification under
subsection (a) or (c) of this Section 2.13 with respect to Taxes imposed by the
United States by reason of such failure; provided, however, that should an Other
Second Lien Lender  become subject to Taxes because of its failure to deliver a
form, certificate or other document required hereunder, the Loan Parties shall
take such steps as such Other Second Lien Lender shall reasonably request to
assist such Other Second Lien Lender to recover such Taxes.

 
32

--------------------------------------------------------------------------------

 

(g)           If the Administrative Agent or an Other Second Lien Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.13, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.13 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent and such Other Second Lien Lender without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Other Second Lien Lender agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Other Second Lien
Lender in the event the Administrative Agent or such Other Second Lien Lender is
required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require the Administrative Agent or any Other Second
Lien Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other
person.  Notwithstanding anything to the contrary, in no event will any Other
Second Lien Lender be required to pay any amount to the Borrower the payment of
which would place such Other Second Lien Lender in a less favorable net
after-tax position than such Other Second Lien Lender would have been in if the
additional amounts giving rise to such refund of any Taxes or Other Taxes had
never been paid.
 
SECTION 2.14.  Sharing of Payments, Etc.  If any Second Lien Lender shall obtain
at any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment
pursuant to Section 9.07  hereof or Section 9.07 of the First Lien Credit
Agreement with respect to the Other Second Lien Lender and other than as a
result of the offset rights of the Borrower in respect of the Seller Holders
under Section 2.12(b)) (a) on account of Obligations due and payable to such
Second Lien Lender  hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Second Lien Lender at such time to
(ii) the aggregate amount of the Obligations due and payable to all Second Lien
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations due and payable to all Second Lien Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Second Lien Lenders at such time or (b) on account of Obligations owing (but not
due and payable) to such Second Lien Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Second Lien
Lender at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Second Lien Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations owing
(but not due and payable) to all Second Lien Lenders hereunder and under the
other Loan Documents at such time obtained by all of the Second Lien Lenders at
such time, such Second Lien Lender shall forthwith purchase from the other
Second Lien Lenders such interests or participating interests in the Obligations
due and payable or owing to them, as the case may be, as shall be necessary to
cause such purchasing Second Lien Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Second Lien Lender, such
purchase from each other Second Lien Lender shall be rescinded and such other
Second Lien Lender shall repay to the purchasing Second Lien Lender the purchase
price to the extent of such Second Lien Lenders ratable share (according to the
proportion of (i) the purchase price paid to such Second Lien Lender to (ii) the
aggregate purchase price paid to all Second Lien Lenders) of such recovery
together with an amount equal to such Second Lien Lender’s ratable share
(according to the proportion of (i) the amount of such other Second Lien
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Second Lien Lender) of any interest or other amount paid or payable
by the purchasing Second Lien Lender in respect of the total amount so
recovered.  The Borrower agrees that any Second Lien Lender so purchasing an
interest or participating interest from another Second Lien Lender pursuant to
this Section 2.14 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Second Lien
Lender were the direct creditor of the Borrower in the amount of such interest
or participating interest, as the case may be.

 
33

--------------------------------------------------------------------------------

 

SECTION 2.15.  Use of Proceeds.  The proceeds of the Advances shall be utilized
solely to (a) finance the Acquisition (including the repayment of Existing Debt)
and (b) pay the fees, commissions and expenses incurred in connection with the
Transaction.
 
SECTION 2.16.  Defaulting Second Lien Lenders.  (a) In the event that, at any
one time, (i) any Second Lien Lender shall be a Defaulting Second Lien Lender,
(ii) such Defaulting Second Lien Lender shall owe a Defaulted Advance to the
Borrower, and (iii) the Borrower shall be required to make any payment hereunder
or under any other Loan Document to or for the account of such Defaulting Second
Lien Lender, then the Borrower may, so long as no Default shall occur or be
continuing at such time and to the fullest extent permitted by applicable law,
set off and otherwise apply the Obligation of the Borrower to make such payment
to or for the account of such Defaulting Second Lien Lender against the
obligation of such Defaulting Second Lien Lender to make such Defaulted
Advance.  In the event that, on any date, the Borrower shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Second Lien Lender to make any such Defaulted Advance on or
prior to such date, the amount so set off and otherwise applied by the Borrower
shall constitute for all purposes of this Agreement and the other Loan Documents
an Advance by such Defaulting Second Lien Lender made on the date of such setoff
under the Facility pursuant to which such Defaulted Advance was originally
required to have been made pursuant to Section 2.01.  Such Advance shall be
considered, for all purposes of this Agreement, to comprise part of the
Borrowing in connection with which such Defaulted Advance was originally
required to have been made pursuant to Section 2.01, even if the other Advances
comprising such Borrowing shall be Eurodollar Rate Advances on the date such
Advance is deemed to be made pursuant to this subsection (a).  The Borrower
shall notify the Administrative Agent at any time the Borrower exercises its
right of set-off pursuant to this subsection (a) and shall set forth in such
notice (A) the name of the Defaulting Second Lien Lender and the Defaulted
Advance required to be made by such Defaulting Second Lien Lender and (B) the
amount set off and otherwise applied in respect of such Defaulted Advance
pursuant to this subsection (a).  Any portion of such payment otherwise required
to be made by the Borrower to or for the account of such Defaulting Second Lien
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.16.

 
34

--------------------------------------------------------------------------------

 

(b)           In the event that, at any one time, (i) any Second Lien Lender
shall be a Defaulting Second Lien Lender, (ii) such Defaulting Second Lien
Lender shall owe a Defaulted Amount to any Agent or any of the other Second Lien
Lenders and (iii) the Borrower shall make any payment hereunder or under any
other Loan Document to the Administrative Agent for the account of such
Defaulting Second Lien Lender, then the Administrative Agent may, on its behalf
or on behalf of such other Agents or such other Second Lien Lenders and to the
fullest extent permitted by applicable law, apply at such time the amount so
paid by the Borrower to or for the account of such Defaulting Second Lien Lender
to the payment of each such Defaulted Amount to the extent required to pay such
Defaulted Amount.  In the event that the Administrative Agent shall so apply any
such amount to the payment of any such Defaulted Amount on any date, the amount
so applied by the Administrative Agent shall constitute for all purposes of this
Agreement and the other Loan Documents payment, to such extent, of such
Defaulted Amount on such date.  Any such amount so applied by the Administrative
Agent shall be retained by the Administrative Agent or distributed by the
Administrative Agent to such other Agents or such other Second Lien Lenders,
ratably in accordance with the respective portions of such Defaulted Amounts
payable at such time to the Administrative Agent, such other Agents and such
other Second Lien Lenders and, if the amount of such payment made by the
Borrower shall at such time be insufficient to pay all Defaulted Amounts owing
at such time to the Administrative Agent, such other Agents and such other
Second Lien Lenders, in the following order of priority:
 
(i)            first, to the Agents for any Defaulted Amounts then owing to
them, in their capacities as such, ratably in accordance with such respective
Defaulted Amounts then owing to the Agents; and
 
(ii)          second, to any other Second Lien Lenders for any Defaulted Amounts
then owing to such other Second Lien Lenders, ratably in accordance with such
respective Defaulted Amounts then owing to such other Second Lien Lenders.
 
Any portion of such amount paid by the Borrower for the account of such
Defaulting Second Lien Lender remaining, after giving effect to the amount
applied by the Administrative Agent pursuant to this subsection (b), shall be
applied by the Administrative Agent as specified in subsection (c) of this
Section 2.16.
 
(c)           In the event that, at any one time, (i) any Second Lien Lender
shall be a Defaulting Second Lien Lender, (ii) such Defaulting Second Lien
Lender shall not owe a Defaulted Advance or a Defaulted Amount and (iii) the
Borrower, any Agent or any other Second Lien Lender shall be required to pay or
distribute any amount hereunder or under any other Loan Document to or for the
account of such Defaulting Second Lien Lender, then the Borrower or such Agent
or such other Second Lien Lender shall pay such amount to the Administrative
Agent to be held by the Administrative Agent, to the fullest extent permitted by
applicable law, in escrow or the Administrative Agent shall, to the fullest
extent permitted by applicable law, hold in escrow such amount otherwise held by
it.  Any funds held by the Administrative Agent in escrow under this
subsection (c) shall be deposited by the Administrative Agent in an account with
a bank (the “Escrow Bank”) selected by the Administrative Agent, in the name and
under the control of the Administrative Agent, but subject to the provisions of
this subsection (c).  The terms applicable to such account, including the rate
of interest payable with respect to the credit balance of such account from time
to time, shall be the Escrow Bank’s standard terms applicable to escrow accounts
maintained with it.  Any interest credited to such account from time to time
shall be held by the Administrative Agent in escrow under, and applied by the
Administrative Agent from time to time in accordance with the provisions of,
this subsection (c).  The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to make any Advances required to be made by such
Defaulting Second Lien Lender and to pay any amount payable by such Defaulting
Second Lien Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Second Lien Lender, as and when such Advances
or amounts are required to be made or paid and, if the amount so held in escrow
shall at any time be insufficient to make and pay all such Advances and amounts
required to be made or paid at such time, in the following order of priority:
 
(i)           first, to the Agents for any amounts then due and payable by such
Defaulting Second Lien Lender to them hereunder, in their capacities as such,
ratably in accordance with such respective amounts then due and payable to the
Agents;

 
35

--------------------------------------------------------------------------------

 
(ii)           second, to any other Second Lien Second Lien Lenders for any
amount then due and payable by such Defaulting Second Lien Lender to such other
Second Lien Lenders hereunder, ratably in accordance with such respective
amounts then due and payable to such other Second Lien Lenders; and
 
(iii)          third, to the Borrower for any Advance then required to be made
by such Defaulting Second Lien Lender pursuant to a Commitment of such
Defaulting Second Lien Lender.
 
(d)           In the event that any Second Lien Lender that is a Defaulting
Second Lien Lender shall, at any time, cease to be a Defaulting Second Lien
Lender, any funds held by the Administrative Agent in escrow at such time with
respect to such Second Lien Lender shall be distributed by the Administrative
Agent to such Second Lien Lender and applied by such Second Lien Lender to the
Obligations owing to such Second Lien Lender at such time under this Agreement
and the other Loan Documents ratably in accordance with the respective amounts
of such Obligations outstanding at such time.
 
(e)           The rights and remedies against a Defaulting Second Lien Lender
under this Section 2.16 are in addition to other rights and remedies that the
Borrower may have against such Defaulting Second Lien Lender with respect to any
Defaulted Advance and that any Agent or any Second Lien Lender may have against
such Defaulting Second Lien Lender with respect to any Defaulted Amount.
 
SECTION 2.17.  Evidence of Debt.  (a) Each Second Lien Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Second Lien Lender resulting from each
Advance owing to such Second Lien Lender from time to time, including the
amounts of principal and interest payable and paid to such Second Lien Lender
from time to time hereunder.  The Borrower agrees that upon notice by any Second
Lien Lender to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Second Lien Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Second Lien Lender, the Borrower shall promptly
execute and deliver to such Second Lien Lender, with a copy to the
Administrative Agent, a Note, in substantially the form of Exhibit A hereto,
respectively, payable to the order of such Second Lien Lender in a principal
amount equal to the Commitment, of such Second Lien Lender.  All references to
Notes in the Loan Documents shall mean Notes, if any, to the extent issued
hereunder.
 
(b)           The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Second Lien Lender, in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Second Lien Lender hereunder, and (iv) the amount of any sum
received by the Administrative Agent from the Borrower hereunder and each Second
Lien Lender’s share thereof.
 
(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Second Lien Lender in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Second
Lien Lender and, in the case of such account or accounts, such Second Lien
Lender, under this Agreement, absent manifest error; provided, however, that the
failure of the Administrative Agent or such Second Lien Lender to make an entry,
or any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement.

 
36

--------------------------------------------------------------------------------

 

ARTICLE III

 
CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT
 
SECTION 3.01.  Conditions Precedent to Initial Extension of Credit.  Subject to
the Closing Date Limitations, Section 2.01 of this Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions have been satisfied or waived and the obligation of each
Second Lien Lender to make an Advance on the Effective Date is subject to the
satisfaction or waiver of such conditions precedent before or substantially
concurrently with the Effective Date:
 
(a)           The Administrative Agent shall have received on or before the
Effective Date the following, each dated such day (unless otherwise specified),
in form and substance reasonably satisfactory to the Administrative Agent:
 
(i)           The Notes payable to the order of the Second Lien Lenders to the
extent requested by the Second Lien Lenders pursuant to the terms of
Section 2.17.
 
(ii)           A security agreement in substantially the form of Exhibit D
hereto (together with each other security agreement and security agreement
supplement delivered pursuant to Section 5.01(j), in each case as amended, the
“Security Agreement”), duly executed by each Loan Party party thereto, together
with:
 
(A)           proper financing statements in form appropriate for filing under
the Uniform Commercial Code in all jurisdictions necessary to perfect the first
priority (subject only to Liens permitted by Section 5.02(a)) liens and security
interests created under the Security Agreement, covering the Collateral
described in the Security Agreement,
 
(B)           completed requests for information, dated on or before the
Effective Date, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such financing statements,
 
(C)           evidence that all other action required by the Collateral Document
or reasonably requested by the Administrative Agent in order to perfect and
protect the second priority (subject only to the Liens permitted under
Section 5.02(a)) liens and security interests created under the Security
Agreement has been taken (including, without limitation, receipt of duly
executed payoff letters and UCC-3 termination statements).
 
(iii)          Certified copies of the resolutions of the board of directors (or
similar governing body) of each Loan Party approving each Loan Document to which
it is or is to be a party.

 
37

--------------------------------------------------------------------------------

 

(iv)         A copy of a certificate of the Secretary of State of the
jurisdiction of incorporation or formation, as applicable, of each Loan Party
certifying (A) as to a true and correct copy of the charter of such Loan Party
and each amendment thereto on file in such Secretary’s office and (B) that
(1) such amendments are the only amendments to such Loan Party’s charter on file
in such Secretary’s office, (2) such Loan Party has paid all franchise taxes to
the date of such certificate and (3) such Loan Party is duly incorporated or
formed, as applicable, and in good standing or presently subsisting under the
laws of the State of the jurisdiction of its incorporation or formation, as
applicable.
 
(v)          A certificate of each Loan Party, signed on behalf of such Loan
Party by its Secretary or an Assistant Secretary, dated the date of the Initial
Extension of Credit (the statements made in which certificate shall be true on
and as of the date of the Initial Extension of Credit), certifying as to (A) the
absence of any amendments to the charter of such Loan Party since the date of
the Secretary of State’s certificate referred to in Section 3.01(a)(iv), (B) a
true and correct copy of the bylaws (or other applicable formation documents) of
such Loan Party as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iii) were adopted and on the date of the Initial Extension of
Credit, and (C) the absence of any proceeding for the dissolution or liquidation
of such Loan Party.
 
(vi)         A certificate signed by the Responsible Officer of the Borrower,
dated the date of the Initial Extension of Credit, certifying to the Other
Second Lien Lenders as to (A) the truth in all material respects of the
Effective Date Representations contained in the Loan Documents as though made on
and as of the date of the Initial Extension of Credit, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the Effective Date, in which case as of such specific date and
(B) the absence of any event occurring and continuing, or resulting from the
Initial Extension of Credit, that constitutes a Default.
 
(vii)        A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.
 
(viii)       Certified copies of the Purchase Agreement, duly executed by the
parties thereto, together with all exhibits and schedules thereto.
 
(ix)          The Intercreditor Agreement duly executed by each party thereto
and acknowledged by each Loan Party.
 
(x)           A certificate, in substantially the form of Exhibit F hereto, in
favor of the Other Second Lien Lenders, attesting to the Solvency of the Parent
and its Subsidiaries on a Consolidated basis, after giving effect to the
Transaction, from its Responsible Officer.

 
38

--------------------------------------------------------------------------------

 

(xi)          (A) audited financial statements of the Company and its
Subsidiaries for the three year period prior to the Acquisition, unaudited
Consolidated financial statements of the Company and its Subsidiaries for each
subsequent fiscal quarter ended at least 45 days before the Initial Extension of
Credit in each case, together with related statements of income, stockholders’
equity and cash flows; (B) the Consolidated pro forma balance sheet of the
Company and its Subsidiaries as at December 31, 2006; (C) Consolidated pro forma
forecasts of operations of the Company and its Subsidiaries, prepared by
management of the Parent for each year commencing with December 31, 2006, until
December 31, 2012; (D) a written certification, in favor of the Other Second
Lien Lenders, from the chief financial officer of the Parent and the Borrower
that the pro forma Consolidated EBITDA of the Company and its subsidiaries for
the twelve months ended June 30, 2007 was not less than $13,000,000; and (E) the
pro forma financial statements delivered pursuant to clause (A) above and the
forecasts heretofore delivered to the Administrative Agent and delivered
pursuant to clause (B) above were prepared in good faith on the basis of the
assumptions stated therein, which assumptions are fair in light of then existing
conditions (it being understood that (1) such forecasts are subject to
uncertainties and contingencies which may be beyond any Loan Party’s control,
(2) no assurances are given by any Loan Party that the results set forth in such
forecasts or projections will be realized, and (3) the actual results may differ
from the results set forth in such forecasts or projections and such differences
may be material).
 
(xii)         The Administrative Agent shall have received evidence of insurance
as required pursuant to Section 5.01(d) and a certificate naming the Collateral
Agent as additional insured and loss payee.
 
(xiii)        A Notice of Borrowing relating to the Initial Extension of Credit
to be made by the Other Senior Lenders.
 
(xiv)        An opinion of Weil, Gotshal & Manges LLP, special counsel for the
Loan Parties, in form reasonably satisfactory to the Administrative Agent.
 
(b)           The Equity Investors shall have made the Equity Contribution.
 
(c)           All reasonable and invoiced out-of-pocket fees and expenses
accrued as of at least one Business Day prior to the Initial Extension of Credit
and required to be paid by Section 9.04 shall have been paid in full.
 
(d)           The Acquisition shall have been (or substantially simultaneously
with the Initial Extension of Credit shall be) consummated substantially in
accordance with the terms of the Purchase Agreement (except for the payment of
the purchase price, which shall be made substantially concurrently with the
Initial Extension of Credit) without any waiver or amendment not consented to by
the Second Lien Lenders of any term, provision or condition set forth therein,
in any manner which would be materially adverse to the interests of the Second
Lien Lenders without the consent of the Administrative Agent.
 
(e)           The Administrative Agent shall have received, at least five
Business Days prior to the Effective Date, all information that it has
reasonably requested pursuant to Section 9.13.
 
SECTION 3.02.  [Intentionally Omitted.]
 
SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Second Lien
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Second Lien Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Second
Lien Lender prior to the Effective Date specifying its objection thereto and
such Second Lien Lender shall not have made available to the Administrative
Agent such Second Lien Lender’s ratable portion of such Borrowing.

 
39

--------------------------------------------------------------------------------

 

ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Loan Parties to the Other
Second Lien Lenders.  Each Loan Party represents and warrants to the Other
Second Lien Lenders as follows:
 
(a)           Existence, Qualification and Power. Each Loan Party and each of
its Subsidiaries (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and (as applicable) in good
standing under the laws of the jurisdiction of its formation, except where the
failure to be in good standing could not reasonably be expected to result in a
Material Adverse Effect, (ii) is duly qualified and (as applicable) in good
standing as a foreign corporation or company in each other jurisdiction in which
it owns or leases property or in which the conduct of its business requires it
to so qualify or be licensed, except where the failure to so qualify or be
licensed could not be reasonably expected to have a Material Adverse Effect,
(iii) is in compliance with all laws, writs, injunctions and orders of any
Governmental Authority applicable to it or its property, in each case except
those with which failure to comply could not reasonably be expected to have a
Material Adverse Effect and (iv) has all requisite corporate, limited liability
company or partnership (as applicable) power and authority (including, without
limitation, all Governmental Authorizations) to own, lease or operate its
properties and to carry on its business as now conducted and as proposed to be
conducted, except those which the failure to own, lease or operate could not
reasonably be expected to have a Material Adverse Effect.  All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable.
 
(b)           Subsidiaries:  Equity Interest.  Set forth on Schedule 4.01(b)
hereto is a complete and accurate list of, as of the date hereof, all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the correct legal name thereof, the type of entity, the jurisdiction
of its formation, the number of shares, membership interests or partnership
interests (as applicable) of each class of its Equity Interests authorized, and
the number outstanding, on the date hereof and the percentage of each such class
of its Equity Interests owned (directly or indirectly) by such Loan Party on the
date hereof and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the date
hereof.  All of the outstanding Equity Interests in each Loan Party’s
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by such Loan Party or one or more of its Subsidiaries free and clear of
all Liens, except those created under the Collateral Documents, Liens securing
the First Lien Credit Agreement on a first-priority basis to the Facility or
Liens permitted by Section 5.02(a).
 
(c)           Authorization: Non-Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which it is or is to be
a party, and the consummation of the transaction contemplated hereby, are within
such Loan Party’s corporate, limited liability company or limited partnership
(as applicable) powers, have been duly authorized by all necessary corporate,
limited liability company or limited partnership (as applicable) action, and do
not (i) contravene such Loan Party’s charter, bylaws, limited liability
agreement, partnership agreement or other constituent documents, (ii) violate
any law, rule, regulation applicable to such Loan Party, or any order, writ,
judgment, injunction, decree, determination or award binding on such Loan Party,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties, or (iv) except
for the Liens created under the Loan Documents, the First Lien Loan Documents or
Liens permitted by Section 5.02(a), result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries except in each case of clauses (ii) and (iii)
above, to the extent such violation, breach, conflict, default or imposition of
a Lien could not reasonably be expected to have a Material Adverse Effect.  No
Loan Party or any of its Subsidiaries is in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any such contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument, the violation or breach of which could be
reasonably likely to have a Material Adverse Effect.

 
40

--------------------------------------------------------------------------------

 

(d)           Governmental Authorization; Other Consents.  Except to the extent
the failure to obtain or make the same could not reasonably be expected to
result in a Material Adverse Effect, no Governmental Authorization, and no
notice to or filing with, or consent of any Governmental Authority or any other
third party is required for (i) the due execution, delivery, recordation, filing
or performance by any Loan Party of any Loan  Document to which it is or is to
be a party, or for the consummation of the transaction contemplated hereby,
(ii) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (iii) the perfection or maintenance of the Liens created
under the Collateral Documents (including the second priority (subject only to
Liens permitted by Section 5.02(a)) nature thereof), (iv) the exercise by any
Agent or any Second Lien Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for the authorizations, approvals, actions, notices and filings (A)
specifically contemplated by the Collateral Documents and (B) or listed on
Schedule 4.01(d) hereto or (v) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties pursuant to the
Collateral Documents.
 
(e)           Binding Effect.  This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party thereto.  This Agreement is, and each other Loan Document when
delivered hereunder will constitute, the legal, valid and binding obligation of
each Loan Party thereto, enforceable against such Loan Party in accordance with
its terms.
 
(f)           Litigation.  Except as set forth on Schedule 4.01(f), no Loan
Party or any Subsidiary is a party to any suit, investigation, litigation or
proceeding including any Environmental Action, pending or, to the knowledge of
the Borrower, threatened in writing before any Governmental Authority or
arbitrator that (i) either individually or in the aggregate could be reasonably
likely to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transaction contemplated.
 
(g)           Financial Statements; No Material Adverse Effect.  The financial
statements delivered pursuant to Sections 3.01(a)(xi)(A) and (B) fairly present,
in all material respects, the Consolidated financial condition of the Company
and its Subsidiaries as at such dates and the Consolidated results of operations
of the Company and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP except as otherwise noted therein and subject, in the case
of any such unaudited financial statements, to changes resulting from audit and
normal year-end adjustments and the absence of footnote disclosures, and since
December 31, 2006, there has been no Material Adverse Change.
 
(h)           Pro Forma Balance Sheet.  The Consolidated pro forma balance sheet
of the Company and its Subsidiaries as at December 31, 2006, certified by a
Responsible Officer of the Borrower, copies of which have been furnished to each
Second Lien Lender, fairly present the Consolidated pro forma financial
condition of the Company and its Subsidiaries as at such date and the
Consolidated pro forma results of operations of the Company and its Subsidiaries
for the period ended on such date, in each case giving effect to the Transaction
all in accordance with GAAP.

 
41

--------------------------------------------------------------------------------

 

(i)           Projections.  The Consolidated forecasted statement of operations
of the Company and its Subsidiaries delivered to the Second Lien Lenders
pursuant to Section 3.01(a)(xi) and the Consolidated balance sheet, statements
of income and statements of cash flows of the Parent and its Subsidiaries
delivered to the Second Lien Lenders pursuant to Section 5.03, in each case were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Parent’s best estimate of its future financial performance.
 
(j)           Information.  No written information, exhibit or report, other
than projections, pro forma financial information, forecasts and information of
a general economic or industry nature, furnished by or on behalf of any Loan
Party to any Agent or any Second Lien Lender in connection with the negotiation
and syndication of the Loan Documents or pursuant to the terms of the Loan
Documents, taken as a whole at the time it was furnished, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not materially misleading in light of the
circumstances under which such statements were made.
 
(k)           Margin Regulations.  The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying Margin Stock, and
no proceeds of any Advance will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock.
 
(l)           Investment Company Act.  No Loan Party is an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
 
(m)           Security Interest.  The Collateral Documents create in favor of
the Collateral Agent for the benefit of the Secured Parties a valid security
interest in the Collateral, securing the payment of the Secured Obligations, and
upon the filing of UCC financing statements and any Mortgages with respect to
Mortgaged Properties and other actions to be taken pursuant to the Collateral
Documents, such Liens constitute perfected second priority (subject only to the
Liens permitted by Sections 5.02(a)) security interest in the Collateral.  The
Loan Parties are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for Liens created or permitted under Section 5.02(a).
 
(n)           Solvency.  As of the Effective Date, after giving effect to the
Transaction, the Loan Parties are, on a consolidated basis, Solvent.
 
(o)           Labor Matters; ERISA Compliance.  Except as, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, there is (i) no unfair labor practice complaint pending or, to the
knowledge of the Borrower, threatened against any of the Loan Parties or their
Subsidiaries by or before any Governmental Authority, and no grievance or
arbitration proceeding pending or, to the knowledge of the Borrower, threatened
against any of the Loan Parties or any of their Subsidiaries which arises out of
or under any collective bargaining agreement, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or, to the knowledge
of the Borrower, threatened against any of the Loan Parties or any of their
Subsidiaries and (c) to the knowledge of the Borrower, no union representation
question existing with respect to the employees of any of the Loan Parties or
any of their Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any of them. Set forth on Schedule 4.01(o)
hereto is a complete and accurate list of all Plans and Multiemployer Plans as
of the date hereof.

 
42

--------------------------------------------------------------------------------

 

(i)           No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which could be reasonably likely to have a Material
Adverse Effect.
 
(ii)           Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the Internal Revenue Service and furnished to the Second Lien Lenders, fairly
presents the funding status of such Plan, and since the date of such Schedule B
there has been no change in such funding status which could be reasonably likely
to have a Material Adverse Effect.
 
(iii)          Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
which could be reasonably likely to have a Material Adverse Effect.
 
(iv)         Neither any Loan Party nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA which could be
reasonably likely to have a Material Adverse Effect.
 
(p)           Environmental Compliance.  (i) Except as set forth on Part I on
Schedule 4.01(p) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, which compliance includes
obtaining and maintaining all Environmental Permits that are necessary for the
operations or properties of any of the Loan Parties or any of their Subsidiaries
and all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing obligations or costs, and no
circumstances exist that could be reasonably likely to (A) form the basis of an
Environmental Action against any Loan Party or any of its Subsidiaries or any of
their properties that could have a Material Adverse Effect or (B) cause any such
property to be subject to any material restrictions on ownership, occupancy, use
or transferability under any Environmental Law.
 
(ii)           Except as set forth on Part II on Schedule 4.01(p) hereto, to the
knowledge of any Loan Party, none of the properties currently or formerly owned
by any Loan Party or any of its Subsidiaries is listed or formally proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list.
 
(iii)          Except as set forth on Part III on Schedule 4.01(p) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened material release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law and all Hazardous Materials generated, used, treated, handled
or stored at, or transported by any Loan Party or any of its Subsidiaries to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.
 
(q)           Taxes.  Except as set forth on Part I of Schedule 4.01(q), neither
any Loan Party nor any of its Subsidiaries is a party to any tax sharing
agreement.

 
43

--------------------------------------------------------------------------------

 

(i)           Each Loan Party and each of its Subsidiaries and Affiliates has
filed, has caused to be filed or has been included in all material Tax Returns
(Federal, state, local and foreign) required to be filed and has paid, or caused
to be paid, all taxes shown thereon to be due, together with applicable interest
and penalties, except (x) taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party, Subsidiary or Affiliate
has set aside on its books adequate reserves in accordance with GAAP or (y) the
failure to file or pay could not reasonably be expected to have a Material
Adverse Effect.
 
(ii)           Except as set forth in Part II of Schedule 4.01(q), no issues
have been raised by any Federal, state, local or foreign tax authorities in
respect of tax periods for which the applicable statute of limitations for
assessment or collection has not expired that, individually or in the aggregate,
could be reasonably likely to have a Material Adverse Effect.
 
(r)           Real Property.  Set forth on Schedule 4.01(r) hereto is a complete
and accurate list of all material real property owned in fee by any Loan Party
or any of its Subsidiaries as of the date hereof, showing as of the date hereof
the street address, county or other relevant jurisdiction, state, record owner
and book and fair value thereof.  Each Loan Party or such Subsidiary has good,
marketable and insurable fee simple title to such real property, free and clear
of all Liens, other than Permitted Liens, Permitted Encumbrances, other Liens
permitted by Section 5.02(a), and minor defects in title that do not materially
interfere with such Loan Party’s ability to conduct its business or to utilize
such assets for their intended purposes and except where the failure to have
such title could not reasonably be expected to have a Material Adverse Effect.
 
(s)           Leases.  Set forth on Schedule 4.01(s) hereto is a complete and
accurate list of all material leases of real property under which any Loan Party
or any of its Subsidiaries is the lessee as of the date hereof, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, lessor and lessee.  To the knowledge of each Loan Party, each such lease
is the legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms, except to the extent the failure to have such valid
leasehold could not reasonably be expected to have a Material Adverse Effect.
 
(t)           Intellectual Property.  Set forth on Schedule 4.01(t) hereto is a
complete and accurate list of all material patents, trademarks, trade names,
service marks and copyrights, and all applications therefor and licenses
thereof, of each Loan Party or any of its Subsidiaries as of the date hereof,
showing as of the date hereof the registration number and the date of
registration.
 
SECTION 4.02.  Representations and Warranties of the Parent and Borrower to the
Seller Holders.
 
(a)           Equity Interests.  All of the outstanding Equity Interests of the
Borrower have been validly issued, are fully paid and non-assessable and are
owned by the Parent free and clear of all Liens, except those created under the
Collateral Documents, Liens securing the First Lien Credit Agreement on a
first-priority basis to the Facility or Liens permitted by Section 5.02(a).
 
(b)           Authorization: Non-Contravention.  The execution, delivery and
performance by the Borrower and the Parent of each Loan Document to which it is
or is to be a party, and the consummation of the transaction contemplated
hereby, are within such Person’s corporate powers, have been duly authorized by
all necessary corporate action, and do not (i) contravene such Person’s charter,
bylaws or other constituent documents, (ii) violate any law, rule, regulation
applicable to such Person, or any order, writ, judgment, injunction, decree,
determination or award binding on such Person, (iii) conflict with or result in
the breach of, or constitute a default or require any payment to be made under,
any contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting such Person or any of its properties, or
(iv) except for the Liens created under the Loan Documents, the First Lien Loan
Documents or Liens permitted by Section 5.02(a), result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of such Person except in each case of clauses (ii) and (iii) above, to the
extent such violation, breach, conflict, default or imposition of a Lien could
not reasonably be expected to have a Material Adverse Effect.

 
44

--------------------------------------------------------------------------------

 

(c)           Governmental Authorization; Other Consents.  Except to the extent
the failure to obtain or make the same could not reasonably be expected to
result in a Material Adverse Effect, no Governmental Authorization, and no
notice to or filing with, or consent of any Governmental Authority or any other
third party is required for (i) the due execution, delivery, recordation, filing
or performance by the Borrower and the Parent of any Loan Document to which it
is or is to be a party, or for the consummation of the transaction contemplated
hereby, (ii) the grant by the Borrower and the Parent of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the second priority
(subject only to Liens permitted by Section 5.02(a)) nature thereof), (iv) the
exercise by any Agent or any Second Lien Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions, notices
and filings (A) specifically contemplated by the Collateral Documents and (B) or
listed on Schedule 4.01(d) hereto or (v) filings and registrations necessary to
perfect the Liens on the Collateral granted by the Borrower and the Parent
pursuant to the Collateral Documents.
 
(d)           Binding Effect.  This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
the Borrower and/or the Parent to the extent it is a party thereto.  This
Agreement is, and each other Loan Document when delivered hereunder will
constitute, the legal, valid and binding obligation of the Borrower and/or the
Parent to the extent it is a party thereto, enforceable against such Person in
accordance with its terms.
 
(e)           Litigation.  Neither the Parent nor the Borrower is a party to any
suit, investigation, litigation or proceeding including any Environmental
Action, pending or, to the knowledge of the Borrower, threatened in writing
before any Governmental Authority or arbitrator that purports to affect the
legality, validity or enforceability of any Loan Document as against the Parent
and/or the Borrower.
 
(f)           Security Interest.  The Collateral Documents create in favor of
the Collateral Agent for the benefit of the Secured Parties a valid security
interest in the Collateral, securing the payment of the Secured Obligations, and
upon the filing of UCC financing statements and any Mortgages with respect to
Mortgaged Properties and other actions to be taken pursuant to the Collateral
Documents, such Liens constitute perfected second priority (subject only to the
Liens permitted by Sections 5.02(a)) security interest in the
Collateral.  Parent and the Borrower are the legal and beneficial owners of the
Collateral owned by them free and clear of any Lien, except for Liens created or
permitted under Section 5.02(a).

 
45

--------------------------------------------------------------------------------

 

ARTICLE V
 
COVENANTS OF THE LOAN PARTIES
 
SECTION 5.01.  Affirmative Covenants.  Until the Termination Date, each Loan
Party will:
 
(a)           Compliance with Laws, Etc.  (a) Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders of any Governmental Authority, such compliance to
include, without limitation, compliance with ERISA, the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970 and the
Patriot Act, except to the extent noncompliance could not reasonably be expected
to result in a Material Adverse Effect and (b) obtain and maintain in effect all
Governmental Authorizations that are necessary (i) to own or lease and operate
their respective property and assets and to conduct their respective businesses
as now conducted, except where and to the extent that the failure to obtain or
maintain in effect all Governmental Authorizations, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (ii) for the due execution, delivery or performance by the Borrower or
any of its Subsidiaries of any of the Loan Documents to which it is a party.
 
(b)           Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, to the extent due and payable and before the
same shall become delinquent, (i) all material taxes, assessments and
governmental charges or levies and other governmental charges imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property and assets or any part thereof; provided,
however, that neither any Loan Party nor any of its Subsidiaries shall be
required to pay or discharge any such tax, assessment, reassessment, levy,
charge or claim (x) that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors or (y) the failure to pay could not
reasonably be expected to have a Material Adverse Effect.
 
(c)           Compliance with Environmental Laws.  Except to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, comply, and cause each of its Subsidiaries and use commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all respects, with all applicable Environmental
Laws and Environmental Permits; which compliance includes:  (i) obtaining and
renewing and causing each of its Subsidiaries to obtain and renew, all
Environmental Permits necessary for its operations and properties; and (ii)
conducting and causing each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertaking and causing each of its
Subsidiaries to undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither any Loan Party nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.
 
(d)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance for their respective properties, assets and
businesses with financially sound and reputable insurance companies or
associations (including, without limitation, insurance against theft and fraud
and against loss or damage by fire, explosion or hazard of or to property and
general public liability insurance), in such amounts and with such deductibles,
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which such
Loan Party or such Subsidiary operates.
 
(e)           Preservation of Legal Existence, Etc.  Except to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect, preserve and maintain, and cause each of its Subsidiaries to
preserve and maintain, its existence in its jurisdiction of organization and all
material rights (charter and statutory), permits, licenses, approvals,
privileges and franchises; provided, however, that such Loan Party and its
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(d).

 
46

--------------------------------------------------------------------------------

 

(f)           Visitation Rights.  Permit during normal business hours and upon
reasonable advance notice, any of the Agents or any of the Second Lien Lenders,
or any agents or representatives thereof (in each case coordinated through the
Administrative Agent), from time to time, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
such Loan Party and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of such Loan Party and any of its Subsidiaries with any of
their officers, and with their independent certified public accountants;
provided that, such Loan Party shall be given the opportunity to participate in
any discussions with its accountants; provided further that absent the
occurrence and continuation of an Event of Default, only one such visit shall be
at the expense of the Borrower in any Fiscal Year.
 
(g)           Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of such
Loan Party and each such Subsidiary in accordance with GAAP.
 
(h)           Maintenance of Properties, Etc.  Except if the failure to do so
could not reasonably be expected to have a Material Adverse Effect, (i) maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its material properties that are used or useful in the conduct of its
business in good working order and condition, ordinary wear and tear, casualty
and condemnation excepted and (ii) make and cause each of its Subsidiaries to
make, from time to time, all repairs, renewals, additions, replacements,
betterments and improvements of such properties in accordance with prudent
industry practice; provided, however, that nothing in this Section 5.01(h) shall
prohibit sales of assets permitted by Section 5.02(e).
 
(i)           Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates on terms that are fair and reasonable and
no less favorable to such Loan Party or such Subsidiary than it would obtain in
a comparable arm’s-length transaction with a Person not an Affiliate; provided,
however, that nothing in this Section 5.01(i) shall prevent (i) any transaction
between Loan Parties, (ii) the payment of reasonable and customary fees to
members of the governing bodies of any Loan Party and reimbursement of
reasonable out-of-pocket expenses of such Persons, (iii) payments permitted by
Section 5.02(g), (iv) Investments in Loan Parties and their Subsidiaries
permitted pursuant to Section 5.02(f), (v) reasonable and customary director,
officer and employee compensation (including bonuses and severance) and other
benefits (including retirement, health, stock option and other benefit plans)
and indemnification arrangements in the ordinary course of business and in good
faith or to the extent approved in good faith by the board of directors, (vi)
the Transactions and the payment of fees and expenses in connection therewith,
(vii) equity issuances permitted (and not otherwise prohibited) by this
Agreement, (viii) loans and transactions between or among the Borrower and one
or more of its Subsidiaries expressly permitted by Section 5.02(b) and 5.02(f)
of this Agreement, (ix) reasonable and customary fees paid to members of the
board of directors of the Parent (or its direct or indirect parent) and its
Subsidiaries (or after the consummation of a Qualified Public Offering of the
Borrower, of the Borrower), and reimbursement of reasonable out-of-pocket costs
and expenses of such Persons, (x) employment and severance arrangements between
the Borrower and any of its Subsidiaries and their directors, officers,
employees and members of management in the ordinary course of business, (xi)
payments by the Parent and its Subsidiaries pursuant to the tax sharing
agreements among Parent and its Subsidiaries on customary terms, (xii)
transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of good and services, in each case, in the ordinary course
of business or otherwise not prohibited by the Loan Documents, (xiii)
transactions listed on Schedule 5.01(i) and (xiv) payment of financial advisory
and monitoring fees to the Sponsor as provided in the Management Agreements as
in effect on the Effective Date and reimbursement of indemnification and
reasonable out-of-pocket expenses;

 
47

--------------------------------------------------------------------------------

 

(j)           Covenant to Guarantee Obligations and Give Security.  Upon (x) the
request of the Collateral Agent following the occurrence and during the
continuance of an Event of Default, (y) the formation or acquisition of any new
direct or indirect Subsidiary by any Loan Party or (z) the acquisition of any
property of the type constituting Collateral by any Loan Party, and such
Collateral, shall not already be subject to a perfected second priority (subject
only to Liens permitted by Section 5.02(a)) security interest in favor of the
Collateral Agent for the benefit of the Secured Parties, then in each case at
the Borrower’s expense:
 
(i)           in connection with the formation or acquisition of a Subsidiary
that is not (x) a CFC or (y) a Subsidiary that is held directly or indirectly by
a CFC, within 30 days (or such longer period as to which the Administrative
Agent may consent) after such formation or acquisition, cause each such
Subsidiary to duly execute and deliver to the Collateral Agent a guaranty or
Guaranty Supplement in form and substance reasonably satisfactory to the
Collateral Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents and an Acknowledgement (as defined in the Intercreditor
Agreement),
 
(ii)           in connection with the acquisition of such property of the type
constituting Collateral under the Collateral Documents, on or prior to 30 days
(or such longer period as to which the Administrative Agent may consent)
following such acquisition of property by any Loan Party, (A) duly execute and
deliver, and cause each Loan Party to duly execute and deliver, to the
Collateral Agent such additional  pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and other
security agreements as specified by the Collateral Documents, and in form and
substance reasonably satisfactory to the Collateral Agent, securing payment of
all the Obligations of such Loan Party under the Loan Documents and constituting
Liens on all such properties and (B) such formation or acquisition of any new
Subsidiary, duly execute and deliver and cause each Subsidiary to duly execute
and deliver to the Collateral Agent pledges, assignments, security agreement
supplements and other security agreements as specified by the Collateral
Documents, and in form and substance reasonably satisfactory to the Collateral
Agent, securing payment of all of the obligations of such Subsidiary under the
Loan Documents; provided that (1) the stock of any Subsidiary held by a CFC
shall not be pledged and (2) if such new property is Equity Interests in a CFC,
only 66% of such Equity Interests shall be pledged in favor of the Secured
Parties,
 
(iii)          in connection with the acquisition of such property of the type
constituting Collateral under the Collateral Documents, on or prior to 30 days
(or such longer period as to which the Administrative Agent may consent)
following such acquisition of property by any Loan Party, after such request,
formation or acquisition, take, and cause each Loan Party and each newly
acquired or newly formed Subsidiary (other than any Subsidiary that is a CFC or
a Subsidiary that is held directly or indirectly by a CFC) to take, whatever
action (including, without limitation, the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to the mortgages, pledges,
assignments, security agreement supplements and security agreements delivered
pursuant to this Section 5.01(j), enforceable against all third parties in
accordance with their terms,

 
48

--------------------------------------------------------------------------------

 

(iv)          within 90 days (or such longer period as to which the
Administrative Agent may consent) following the date of the acquisition of any
fee interest in any real property located in the United States with a book value
in excess of $250,000 (as reasonably estimated by the Borrower) acquired after
the Effective Date by any Loan Party (other than any Subsidiary that is a CFC or
a Subsidiary that is held directly or indirectly by a CFC), execute and deliver
deeds or trust, trust deeds, mortgages substantially in the form of reasonably
satisfactory to the Administrative Agent (a “Mortgage”), duly executed by the
appropriate Loan Party, together with (x) evidence that counterparts of the
Mortgages have been either (i) duly recorded or (ii) duly executed, acknowledged
and delivered in form suitable for filing or recording, in all filing or
recording offices that the Administrative Agent may deem necessary in order to
create a valid first and subsisting Lien (subject to Permitted Encumbrances) on
the property described therein in favor of the Collateral Agent for the benefit
of the Secured Parties and that all filing and recording taxes and fees have
been paid, (y) title insurance policies in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent and (z) any
existing survey,
 
(v)          at any time and from time to time, promptly execute and deliver,
and cause to execute and deliver, each Loan Party and each newly acquired or
newly formed Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary
that is held directly or indirectly by a CFC) any and all further instruments
and documents (including customary legal opinion as to the foregoing, if
reasonably requested by the Administrative Agent) and take, and cause each Loan
Party and each newly acquired or newly formed Subsidiary (other than any
Subsidiary that is a CFC or a Subsidiary that is held directly or indirectly by
a CFC) to take, all such other action as the Collateral Agent may deem
reasonably necessary in obtaining the full benefits of, or in perfecting and
preserving the Liens of, such guaranties, mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements.
 
Notwithstanding anything to the contrary in this Section 5.01(j) or any other
Collateral Document, the Collateral Agent shall not require the taking of a Lien
on, or require the perfection of any Lien granted in, those assets as to which
the cost of obtaining or perfecting such Lien (including any mortgage stamp,
intangibles or other tax or expenses relating to such Lien) is excessive in
relation to the benefit to the Second Lien Lenders of the security afforded
thereby as reasonably determined by the Borrower and the Administrative Agent.
 
(k)           Further Assurances.  Promptly upon the request by any Agent, or
any Second Lien Lender  through the Administrative Agent, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements, mortgages,
deeds of trust, trust deeds, assignments, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent, or any Second Lien Lender through
the Administrative Agent, may reasonably require from time to time in order to
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder.
 
(l)           [Intentionally Omitted.]

 
49

--------------------------------------------------------------------------------

 

(m)           Preparation of Environmental Reports.  Upon the reasonable written
request of the Administrative Agent during the continuance of an Event of
Default, provide to the Administrative Agent within 60 days after receipt of
such written request, at the expense of the Borrower or such Loan Party, an
environmental site assessment report for any of its or its Subsidiaries’
properties described in such request, prepared by an environmental consulting
firm acceptable to the Administrative Agent, indicating the presence or absence
of Hazardous Materials at levels exceeding those allowed by Environmental Laws
and the estimated cost of any compliance, removal or remedial action required by
Environmental Laws in connection with any Hazardous Materials on such
properties, without limiting the generality of the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower or such Loan Party, and each Loan Party
hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the Agents,
the Second Lien Lenders, such firm and any agents or representatives thereof an
irrevocable non-exclusive license, subject to the rights of tenants, to enter
onto their respective properties to undertake such an assessment.
 
(n)           Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which each Loan Party or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, except in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.02.  Negative Covenants.  Until the Termination Date has occurred, no
Loan Party will at any time:
 
(a)           Liens, Etc.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any accounts or other right to receive
income, except:
 
(i)           Liens created under the Loan Documents;
 
(ii)          Liens created under the First Lien Loan Documents;
 
(iii)         Permitted Liens;
 
(iv)         Liens existing on the date hereof and described on Schedule 5.02(a)
hereto and extensions, renewals or replacements of any of the foregoing;
provided that no such Lien shall encumber any additional property (other than
(A) after-acquired property affixed or incorporated into the property covered by
such Lien, and (B) proceeds and products thereof);
 
(v)          purchase money Liens upon or in property (real or personal)
acquired or held by such Loan Party or any of its Subsidiaries to secure the
purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition, construction or improvement of any such
property to be subject to such Liens, or Liens existing on any such property at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that do not secure the purchase price), or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount;
provided, however, that no such Lien shall extend to or cover any property other
than the property being acquired, constructed or improved, and no such
extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced (other than
(A) after-acquired property affixed or incorporated into the property covered by
such Lien or financed by Debt permitted under Section 5.02(b), and (B) proceeds
and products thereof); and provided further that the aggregate principal amount
of the Debt secured by Liens permitted by this clause (v) shall not exceed the
amount permitted under Section 5.02(b)(iii) at any time outstanding;

 
50

--------------------------------------------------------------------------------

 

(vi)         Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iv); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases
(other than (A) after-acquired property affixed or incorporated into the
property covered by such Lien or financed by Debt permitted pursuant to
Section 5.02(b) and (B) the proceeds and products thereof and accessions
thereto);
 
(vii)        Liens securing Debt permitted by Section 5.02(b) and on property
existing at the time such Person became a Subsidiary; provided that such Liens
existed prior to such Person becoming a Subsidiary or such Investment being
made, were not created in anticipation thereof and attach only to specific
assets of such Person and the proceeds and products thereof;
 
(viii)       (a) leases, subleases, licenses and sublicenses granted to other
Persons not interfering in any material respect with the ordinary course of the
business of the Borrower or its Subsidiaries and (b) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by the Borrower or any of its Subsidiaries or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;
 
(ix)          Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;
 
(x)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Parent or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements;
 
(xi)          Licenses, sublicenses or grant of any other right of intellectual
property granted by the Parent or any of its Subsidiaries in the ordinary course
of business;
 
(xii)         the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
 
(xiii)        Liens (a)(1) on advances of cash or Cash Equivalents in favor of
the seller of any property to be acquired in a Permitted Acquisition or in an
Investment permitted pursuant to Section 5.02(f) to be applied against the
purchase price for such Permitted Acquisition or such Investment and (2)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 5.02(e), in each case, solely to the extent such Permitted
Acquisition, Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien and (b) earnest money
deposits of cash or Cash Equivalents by the Parent or any of its Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 
51

--------------------------------------------------------------------------------

 

(xiv)        Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
(xv)         (a) any interest or title of a lessor, sublessor, licensee or
licensor under any lease or license agreement in the ordinary course of
business, (b) any Lien or restriction that the interest or title of such lessor
or sublessor may be subject to, or (c) any subordination of the interest of the
lessee or sublessee under such lease to any Lien or restriction referred to in
the preceding clause (b);
 
(xvi)        Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(xvii)       Liens securing obligations (other than obligations representing
indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;
 
(xviii)      other Liens securing Debt and other obligations outstanding in an
aggregate principal amount not to exceed $1,500,000; and
 
(xix)         any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided, however, than no such Lien shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; provided further, however, that the aggregate principal amount of the
Debt secured by Liens permitted by this clause (xix) shall not exceed the amount
permitted under Section 5.02(b) at any time outstanding.
 
(b)           Debt.  Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
 
(i)           Debt under the Loan Documents;
 
(ii)           Debt under the First Lien Loan Documents;
 
(iii)          Debt secured by Liens permitted by Section 5.02(a)(v) in an
aggregate principal amount, together with Debt permitted under clause (iv)
below, not to exceed $3,125,000 at any time outstanding;
 
(iv)         Capitalized Leases in an aggregate principal amount, together with
Debt permitted under clause (iii) above, not to exceed $3,125,000 at any time
outstanding, and in the case of Capitalized Leases to which any Subsidiary of
any Loan Party is a party, Debt of such Loan Party of the type described in
clause (i) of the definition of “Debt” guaranteeing the Obligations of such
Subsidiary under such Capitalized Leases;

 
52

--------------------------------------------------------------------------------

 

(v)          the Surviving Debt described on Schedule 5.02(b) and any Debt
extending the maturity of, or refunding or refinancing, in whole or in part, any
Surviving Debt, provided that the principal amount of such Surviving Debt shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, refunding or refinancing, and the direct and contingent
obligors therefor shall not be changed, as a result of or in connection with
such extension, refunding or refinancing;
 
(vi)         Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates incurred in the ordinary course of business and
consistent with prudent business practice;
 
(vii)        (A) Debt owed to a Loan Party, which Debt shall constitute
Collateral, (B) Debt owed to any Subsidiary that is not a Loan Party by any
Subsidiary that is not a Loan Party or (C) Debt by a Loan Party in an aggregate
amount not to exceed $312,500 owed to any Subsidiary that is not a Loan Party;
 
(viii)       Debt in respect of performance, surety, bid, appeal bonds,
completion guarantees or other similar obligations provided in the ordinary
course of business, including guarantees or obligations of the Borrower and its
Subsidiaries with respect to letters of credit supporting such performance,
surety, bid, appeal bonds, completion guarantees or other similar obligations
but excluding Debt incurred through the borrowing of money, Capitalized Leases
and purchase money obligations;
 
(ix)          Debt consisting of promissory notes issued to future, present or
former directors, officers, members of management, employees or consultants of
the Parent or any of its Subsidiaries or their respective estates, heirs, family
members, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Parent or any of its direct or indirect parent companies
permitted by Section 5.02(g) in the ordinary course of business;
 
(x)           Cash management obligations and other Debt in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts in the ordinary course of
business;
 
(xi)          Debt consisting of the financing of insurance premiums, so long as
the aggregate amount payable pursuant to such Debt does not materially exceed
the amount of the premium for such insurance;
 
(xii)          Debt arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
 
(xiii)        Debt of the Parent to the Borrower in lieu of any payment
permitted to be made pursuant to Section 5.02(g);
 
(xiv)        other Debt of the Borrower and its Subsidiaries in an aggregate
amount at any time outstanding not to exceed $1,500,000;

 
53

--------------------------------------------------------------------------------

 

(xv)         Guarantee Obligations in respect of indemnity agreements to title
insurers to cause such title insurers to issue title insurance policies;
 
(xvi)        all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xv) of this Section 5.02(b);
 
(xvii)       Debt consisting of Permitted Earn-Out Obligations;
 
(xviii)      (a) Guarantee Obligations of a Loan Party in respect of Debt of a
Loan Party otherwise permitted by this Section 5.02(b), and (b) Guarantee
Obligations of a Subsidiary of the Parent that is not Loan Party in respect of
Debt of the Parent or any of its Subsidiaries otherwise permitted by this
Section 5.02(b); and
 
(xix)         any extension, renewal, replacement, modification or refinancing
of any Debt described in paragraphs (ii), (iii), (iv) and (v) of this
Section 5.02(b) that would be a Permitted Refinancing thereof.
 
(c)           Change in Nature of Business.  Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof; provided that the foregoing shall not limit the
ability of its Subsidiaries to engage in any business reasonably incidental,
similar, related or ancillary thereto.
 
(d)           Mergers, Etc.  Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
 
(i)           any Subsidiary of the Borrower may merge into or consolidate with
any other Subsidiary of the Borrower; provided that, in the case of any such
merger or consolidation of a Subsidiary Guarantor, the Person formed by such
merger or consolidation shall be a Subsidiary Guarantor or a Person who becomes
a Subsidiary Guarantor simultaneously therewith;
 
(ii)           the Company or any Subsidiary of the Borrower may merge into or
consolidate with the Borrower; provided that, in the case of any such merger or
consolidation, the Borrower shall be the surviving entity;
 
(iii)           in connection with any investment permitted under
Section 5.02(f), the Borrower or any Subsidiary of the Borrower may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that the Person surviving such merger shall be a
Subsidiary Guarantor or the Borrower; and
 
(iv)           in connection with any sale or other disposition permitted under
Section 5.02(e) (other than clause (ii) thereof), any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;
 
(v)           provided, however, that in each case of clauses (iii) or (iv),
immediately before and after giving effect thereto, no Event of Default shall
have occurred and be continuing and, in the case of any such merger of clauses
(iii) or (iv) to which the Borrower is a party, the Borrower is the surviving
corporation.

 
54

--------------------------------------------------------------------------------

 

(e)           Sales, Etc., of Assets.  Dispose of, or permit any of its
Subsidiaries to Dispose of, any assets, except:
 
(i)           sales of Inventory or obsolete, damaged or worn out property, in
the ordinary course of its business;
 
(ii)           in a transaction authorized by Section 5.02(d) (other than
subsection (iv) thereof);
 
(iii)          Dispositions of assets among the Borrower and any Subsidiary;
provided that if the transferor in such transaction is the Borrower or a
Subsidiary Guarantor, then the transferee must either be the Borrower, the
Parent or a Subsidiary Guarantor or to the extent constituting an Investment,
such transaction is permitted under Section 5.02(f);
 
(iv)         a Disposition of cash or Cash Equivalents;
 
(v)          the sale, lease, transfer or other disposition of accounts in the
ordinary course of business for collection;
 
(vi)         Investments in compliance with Section 5.02(f);
 
(vii)        leases, subleases, licenses or sublicenses of property in the
ordinary course of business which do not materially interfere with the business
of the Borrower and its Subsidiaries taken as a whole;
 
(viii)       transfers of property subject to any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or any
similar proceedings;
 
(ix)          Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower and its Subsidiaries;
 
(x)           Dispositions of tangible property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;
 
(xi)           in order to resolve disputes that occur in the ordinary course of
business, in which event the Borrower and its Subsidiaries may discount or
otherwise compromise for less than the face value thereof, notes or accounts
receivable;
 
(xii)         a Disposition in order to qualify members of the Board of
Directors if required by applicable law;
 
(xiii)        voluntary terminations of Hedging Agreements;

 
55

--------------------------------------------------------------------------------

 
(xiv)        Liens granted in compliance with Section 5.02(a) or Dispositions to
the extent otherwise permitted under Section 5.02(f) and (g); provided that no
Liens may be granted or Dispositions made solely pursuant to this
Section 5.02(e)(xiv); and
 
(xv)         so long as no Event of Default shall have occurred and be
continuing or would result from such sale, sales, transfers or other
dispositions of assets for cash and for fair value in an aggregate amount not to
exceed $6,250,000 in any Fiscal Year;
 
provided that in the case of sales of assets pursuant to clause (xv) above, the
Borrower shall, on the date of receipt by any Loan Party or any of its
Subsidiaries of the Net Cash Proceeds from such sale, prepay the Advances
pursuant to, and in the amount and order of priority set forth in,
Section 2.06(b)(ii), as specified therein.
 
(f)           Investments in Other Persons.  Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:
 
(i)            Investments in Loan Parties;
 
(ii)           loans and advances (including advances of payroll payments) to
directors, officers, members of management or employees in the ordinary course
of business in an aggregate principal amount not to exceed $312,500 at any time
outstanding;
 
(iii)          Investments in Cash Equivalents;
 
(iv)          Investments existing on the date hereof and described on
Schedule 5.02(f) hereto with any modifications, replacements, renewals or
extensions thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 5.02(f);
 
(v)           Investments in Hedge Agreements permitted under Article V;
 
(vi)          Investments (A) in any Loan Party, (B) by any Subsidiary that is
not a Loan Party in any Loan Party or Subsidiary that is not a Loan Party or (C)
in an aggregate not to exceed $312,500 by a Loan Party in any Subsidiary that is
not a Loan Party;
 
(vii)         the purchase or other acquisition of all of the Equity Interests
in, or all or substantially all of the property and assets of, any Person that,
upon the consummation thereof, will be wholly-owned directly by the Borrower or
one or more of its wholly-owned Subsidiaries (including, without limitation, as
a result of a merger or consolidation), in an aggregate amount for all such
purchases or other acquisitions not to exceed the sum of $60,000,000 plus the
proceeds of Excluded Issuances; provided that, with respect to each purchase or
other acquisition made pursuant to this clause (vii):
 
(A)          any such newly created or acquired Subsidiary shall comply with the
requirements of Section 5.01(j);

 
56

--------------------------------------------------------------------------------

 

(B)          the lines of business of the Person to be (or the property and
assets of which are to be) so purchased or otherwise acquired shall be
substantially the same lines of business (or reasonably incidental, related or
ancillary thereto) as one or more of the principal businesses of the Borrower
and its Subsidiaries in the ordinary course;
 
(C)          such purchase or other acquisition shall not include or result in
any contingent liabilities that could reasonably be expected to have a Material
Adverse Effect (as determined in good faith by the board of directors (or the
persons performing similar functions) of the Borrower or such Subsidiary if the
board of directors is otherwise approving such transaction and, in each other
case, by a Responsible Officer, and taking into account any available
indemnities and insurance coverage);
 
(D)          (1) immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Parent and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.04, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 5.03 as though such purchase or
other acquisition had been consummated as of the first day of the fiscal period
covered thereby; and
 
(E)           the Borrower shall have delivered to the Administrative Agent, on
behalf of the Second Lien Lenders, at least five Business Days prior to the date
on which any such purchase or other acquisition is to be consummated, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (vii) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
 
(viii)        Investments consummated on the Effective Date in connection with
the Transaction;
 
(ix)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(x)           Investments constituting (A) accounts or notes receivable arising,
(B) trade debt granted, (C) deposits made in connection with the purchase price
of goods or services, (D) endorsement of negotiable instruments held for
collection or (E) lease, utility and other similar deposits, in each case in the
ordinary course of business;
 
(xi)           loans and advances to the Parent (and by the Parent to its direct
or indirect parent) in lieu of any payment permitted to be made pursuant to
Section 5.02(g);
 
(xii)         Investments consisting of promissory notes issued to any Loan
Party by future, present or former directors, officers, members of management,
employees, or consultants of the Parent or any of its Subsidiaries or their
respective estates, heirs, family members, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Parent or any of its
direct or indirect parent companies;

 
57

--------------------------------------------------------------------------------

 
 
(xiii)        Investments received in connection with an Disposition made in
compliance with Section 5.02(e), including any deferred portion of the sales
price received by the Borrower or any Subsidiary in connection with any
Disposition permitted under Section 5.02(e);
 
(xiv)        Debt, Liens, Guarantee Obligations, restricted payments,
fundamental changes, Dispositions and Capital Expenditures otherwise permitted
by Sections 5.02(a), (b), (c), (d), (e), (g) and (n), respectively; provided
however that no Investments may be made solely pursuant to this
Section 5.02(f)(xiv);
 
(xv)         Investments to the extent the consideration paid therefor consists
solely of Equity Interests of the Parent (or its direct or indirect parent) or
to the extent made with the proceeds of the sale of Equity Interests of the
Parent (or its direct or indirect parent) or contributions to the Parent;
 
(xvi)        purchase price adjustments, earnouts and similar obligations
(“Earn-Out Obligations”) which (A) are incurred in connection with Permitted
Acquisitions, (B) are in amount which, taken together with all existing Earn-Out
Obligations permitted pursuant to this clause 5.02(g)(xvi) and determined on the
date of any such Permitted Acquisition, does not exceed 20% of EBITDA at the
time incurred for the most recently ended Measurement Period and (C) will not
result in an increase in the Total Leverage Ratio as determined on a pro forma
basis (such obligations, “Permitted Earn-Out Obligations”); and
 
(xvii)       Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 5.02(f) in an aggregate amount not to exceed
$1,500,000.
 
(g)           Restricted Payments.  Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such
or, other than in the case of the Parent, issue or sell any Equity Interests, or
permit any of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower or to issue or sell any Equity Interests
therein, except that:
 
(i)           (A) the Parent and its Subsidiaries may declare and pay dividends
and distributions payable only in Equity Interests of the Parent, the Company or
the Borrower, as the case may be, and (B) except to the extent the Net Cash
Proceeds thereof are required to be applied to the prepayment of the Advances
pursuant to Section 2.06(b), the Parent may purchase, redeem, retire, defease or
otherwise acquire shares of its capital stock with the proceeds received
contemporaneously from the issue of new shares of its capital stock with equal
or inferior voting powers, designations, preferences and rights;

 
58

--------------------------------------------------------------------------------

 

(ii)           (A) payments by the Borrower to or on behalf of the Parent (and
by the Parent to its direct or indirect parent) in an amount sufficient to pay
franchise taxes and other fees required to maintain the legal existence of the
Parent (and its direct or indirect parent), (B) payments by the Borrower to or
on behalf of the Parent (and by the Parent to or on behalf of its direct or
indirect parent) in an amount sufficient to pay operating expenses (including
out-of-pocket legal, accounting and filing costs and other expenses) in the
nature of overhead in the ordinary course of business of the Parent (and its
direct or indirect parent), (C) customary indemnification claims made by
directors, officers, members of management, employees or consultants of the
Parent (or such direct or indirect parent) attributable to the ownership or
operations of the Borrower and its Subsidiaries, (D) the funding of any
Investment permitted to be made pursuant to Section 5.02(f); provided that (1)
such payment shall be made substantially concurrently with the closing of such
Investment and (2) the Parent shall, immediately following the closing thereof,
cause (x) all property acquired (whether assets or Equity Interests) to be
contributed to the Borrower or any Subsidiary or (y) the merger (to the extent
permitted in Section 5.02(d)) of the Person formed or acquired into the Borrower
or any Subsidiary in order to consummate such Investment, (E) fees and expenses
related to any unsuccessful equity or debt offering permitted by this Agreement
and (F) cash payments in lieu of issued fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Parent (or such direct or indirect
parent) or its Subsidiaries;
 
(iii)          any Subsidiary of the Borrower may (A) declare and pay cash
dividends to the Borrower, (B) declare and pay cash dividends to any other Loan
Party of which it is a Subsidiary and (C) accept capital contributions from its
parent;
 
(iv)         so long as no Event of Default shall have occurred and be
continuing at the time of any action described in this clause (iv) or would
result therefrom, payments to the Parent (and by the Parent to its direct or
indirect parent) to permit the Parent (or such direct or indirect parent) to
repurchase or redeem Qualified Equity Interests of the Parent (or such parent)
held by directors, officers, members of management, employees or consultants of
the Parent or any of its Subsidiaries or former directors, officers, employees,
members of management, or consultants (or their transferees, estates or
beneficiaries under their estates) of the Parent or any Subsidiary, upon their
death, disability, retirement, severance or termination of employment or
service; provided that the aggregate cash consideration paid for all such
redemptions and payments shall not exceed, in any Fiscal Year, the sum of
$1,250,000 plus the net cash proceeds of any “key-man” life insurance policies
of the Parent and its Subsidiaries;
 
(v)           the Parent and its Subsidiaries may make a cashless repurchase of
Equity Interests which is deemed to occur upon the exercise of options, rights
or warrants to the extent such Equity Interests represent a portion of the
exercise price of those options, rights or warrants;
 
(vi)         from and after the consummation of a Qualified Public Offering, the
Borrower may make the restricted payments permitted to be made by the Parent (or
its direct or indirect parent) under this Agreement;
 
(vii)        Parent and its Subsidiaries may make payments as permitted by
Section 5.01(i)(xiv); and
 
(viii)       the Borrower may make payments (and the Parent may make payments)
in an aggregate amount not exceeding at any time the aggregate amount of the
proceeds of Excluded Issuances.

 
59

--------------------------------------------------------------------------------

 
 
(h)           Amendments of Constitutive Documents.  Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents other than amendments that could not be reasonably
expected to have a Material Adverse Effect.
 
(i)           Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by GAAP, or (ii) Fiscal
Year.
 
(j)           Prepayments, Etc., of Subordinated Debt.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Subordinated Debt, except (i) regularly scheduled interest or principal
payments as and when due, (ii) all prepayments, redemptions, purchases,
defeasances or satisfactions of Debt required or necessary on the Effective Date
to consummate the Transaction, and (iii) any Permitted Refinancing thereof, or
permit any of its Subsidiaries to do any of the foregoing.
 
(k)           [Intentionally Omitted.]
 
(l)           Negative Pledge.  Enter into or suffer to exist, or permit any of
its Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with
(A) any Surviving Debt, (B) any purchase money Debt permitted by
Section 5.02(b)(iii) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired with the proceeds
of such Debt, (C) any Capitalized Lease permitted by Section 5.02(b)(iv) solely
to the extent that such Capitalized Lease prohibits a Lien on the property
subject thereto, (D) any Debt outstanding on the date any Subsidiary of such
Loan Party becomes such a Subsidiary (so long as such agreement was not entered
into solely in contemplation of such Subsidiary becoming a Subsidiary of such
Loan Party), (E) any agreement where such the prohibition of the creation of the
Lien is rendered ineffective by the Uniform Commercial Code, (F) the First Lien
Loan Documents (subject to the terms of the Intercreditor Agreement), (G)
customary restrictions in connection with Debt permitted under Section 5.02(b),
(H) any agreement of a Subsidiary that is not a Loan Party governing the Debt
permitted by Section 5.02(b), (I) applicable law, (J) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrower or a Subsidiary, (K) customary provisions restricting assignment
of any agreement entered into by the Borrower or a Subsidiary in the ordinary
course of business, (L) any holder of a Lien permitted by Section 5.02(a)
restricting the transfer of the property subject thereto, (M) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 5.02(e) pending the consummation of such
sale or in leases, subleases, licenses or sub-licenses relating to the assets
covered thereby, (N) customary provisions in partnership agreements, limited
liability company organizational governance documents, asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company or similar Person, (O) restrictions on cash or other
deposits or net worth imposed by suppliers or landlords under contracts entered
into in the ordinary course of business, (P) any instrument governing Debt
assumed in connection with any Permitted Acquisition, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired, (Q) customary provisions in joint venture agreements and similar
agreements applicable to joint ventures relating solely to such joint venture,
or (R) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to above; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancing.

 
60

--------------------------------------------------------------------------------

 
 
(m)          Speculative Transactions.  Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions.
 
(n)          Capital Expenditures.  Make, or permit any of its Subsidiaries to
make, any Capital Expenditures that would cause the aggregate of all such
Capital Expenditures made by the Parent and its Subsidiaries, as determined on a
Consolidated basis, in any Fiscal Year to exceed $5,000,000 (or, when EBITDA is
greater than $40,000,000 for a Measurement Period and the maximum amount of
Capital Expenditures permitted for such Fiscal Year is less than $10,000,000,
$10,000,000 thereafter); provided, however, that if, for any Fiscal Year, the
aggregate amount of Capital Expenditures made by the Parent and its
Subsidiaries, as determined on a Consolidated basis during such Fiscal Year is
less than the maximum amount permitted to be made in any Fiscal Year (the amount
of such excess being the “Excess Amount”), the Parent and its Subsidiaries shall
be entitled to make additional Capital Expenditures in the immediately
succeeding Fiscal Year in an amount equal to 100% of such Excess Amount, (ii) to
the extent that the aggregate amount of such Capital Expenditures to be made in
any Fiscal Year is greater than the maximum amount permitted to be made for such
Fiscal Year, up to 100% of the amount available in the next succeeding Fiscal
Year (each such amount being a “Pull-Back Amount”) may be pulled back to the
immediately preceding Fiscal Year and used to make Capital Expenditures in such
immediately preceding Fiscal Year it being understood and agreed that such
amount for such next succeeding Fiscal Year set forth above shall be reduced by
the amount of such Pull-Back Amount and (iii) after a Permitted Acquisition, the
foregoing limitations shall be increased by an amount equal to 125% of the
average Capital Expenditures of the acquired Person for the three consecutive
twelve-month periods most recently ended prior to the closing of the Permitted
Acquisition.
 
For purposes of this Section 5.02(n), it is understood and agreed that the
following shall not constitute Capital Expenditures:  (i) Permitted
Acquisitions, (ii) the reinvestment of any Net Cash Proceeds, (iii) expenditures
of insurance settlements, condemnation awards or other settlements in respect of
lost, destroyed, damaged or condemned assets or other property and (iv)
expenditures for Capital Expenditures accounted for as Capital Expenditures of
the Parent or any of its Subsidiaries which are paid for or reimbursed by a
third party which is neither a Loan Party or a Subsidiary of the Borrower.
 
(o)          Payment Restrictions Affecting Subsidiaries.  Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any Subsidiaries of the Borrower to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or invest
in, the Borrower or any Subsidiary of the Borrower, except (i) the Loan
Documents, (ii) the First Lien Credit Agreement and all related documents,
instruments and agreements, (iii) any agreement or instrument evidencing
Surviving Debt, (iv) any agreement in effect at the time such Subsidiary becomes
a Subsidiary of such Loan Party, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of such Loan Party,
(v) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (vi) restrictions and conditions imposed by law, (vi)
agreements governing Capitalized Leases and purchase money Debt and (vii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in joint venture agreements, leases, subleases, licenses,
sublicenses and similar agreements entered into in the ordinary course of
business.

 
61

--------------------------------------------------------------------------------

 

(p)          The Parent as a Holding Company.  In the case of the Parent, enter
into or conduct any business, or engage in any activity other than (i) the
holding of the Equity Interests in the Borrower and its Subsidiaries; (ii) the
making of equity Investments in the Borrower and its Subsidiaries; (iii) the
maintenance of any deposit accounts required in connection with the conduct of
business or activities otherwise permitted under the Loan Documents; (iv) the
execution, delivery and performance of the Transaction Documents and all related
documents, instruments and agreements to which it is a party; (v) Guarantee
Obligations permitted under this Agreement; (vi) obligations under the First
Lien Loan Documents, if any; (vii) issuing and selling its Equity Interests or
options or warrants in respect thereof; (viii) the maintenance of its existence
and legal, tax and accounting matters in connection with any activity otherwise
permitted hereunder; (ix) entering into any transaction otherwise permitted by
this Agreement; (x) ownership of assets pursuant to a Permitted Acquisition;
provided that such assets are promptly contributed to one or more Subsidiaries);
and (xi) activities incidental to each of the foregoing.
 
SECTION 5.03.  Reporting Requirements.  Until the Termination Date, the Loan
Parties will furnish to the Administrative Agent (for further distribution to
the Second Lien Lenders):
 
(a)          Default Notice.  As soon as possible and in any event within three
Business Days after any Responsible Officer of the Borrower obtaining knowledge
of the occurrence of each Default or any event, development or occurrence that
could be reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of a Responsible Officer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto.
 
(b)          Annual Financials.  As soon as available and in any event by the
later to occur of (x) the delivery of the same under the First Lien Credit
Agreement in accordance with the terms hereof, as amended, and (y) within 120
days after the end of each Fiscal Year (as such date may be extended by the
Administrative Agent in its sole discretion), a copy of the annual audit report
for such year for the Parent and its Subsidiaries, including therein a
Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of the Parent and its Subsidiaries for such Fiscal Year,
in each case accompanied by an opinion as to such audit report of independent
public accountants of recognized standing, without a going concern or like
qualification, together with a (i) schedule in form reasonably satisfactory to
the Administrative Agent of the computations used by the Parent in determining,
as of the end of such Fiscal Year, compliance with the covenants contained in
Section 5.04 and (ii) a certificate of a Responsible Officer of the Parent
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Parent has taken and proposes to take with respect thereto.
 
(c)           Quarterly Financials.  As soon as available and in any event by
the later to occur of (x) the delivery of the same under the First Lien Credit
Agreement in accordance with the terms thereof, as amended, and (y) within 60
days (as such date may be extended by the Administrative Agent in its sole
discretion) after the end of each of the first three fiscal quarters of each
Fiscal Year, a Consolidated balance sheet of the Parent and its Subsidiaries as
of the end of such quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to the
exclusion of footnotes and year-end audit adjustments) by a Responsible Officer
of the Parent as having been prepared in accordance with GAAP, together with
(i) a certificate of a Responsible Officer stating that no Default has occurred
and is continuing or, if a Default has occurred and is continuing, a statement
as to the nature thereof and the action that the Parent has taken and proposes
to take with respect thereto and (ii) a schedule in form reasonably satisfactory
to the Administrative Agent of the computations used by the Parent in
determining compliance with the covenants contained in Section 5.04.

 
62

--------------------------------------------------------------------------------

 
 
(d)          Annual Forecasts.  As soon as available and in any event by the
later to occur of (x) the delivery of the same under the First Lien Credit
Agreement in accordance with the terms thereof, as amended, and (y) 30 days
after the end of each Fiscal Year (as such date may be extended by the
Administrative Agent in its sole discretion), financial forecasts prepared in
good faith by management of the Parent, in form reasonably satisfactory to the
Administrative Agent, of balance sheets, income statements and cash flow
statements on a monthly basis for the succeeding Fiscal Year.
 
(e)           Litigation.  Promptly after the commencement thereof, notice of
all actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 4.01(f).
 
(f)           Securities Reports.  Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party sends to its stockholders generally, and copies of all regular, periodic
and special reports, and all registration statements (other than on S-8 or a
similar form), that any Loan Party files with the Securities and Exchange
Commission or any Governmental Authority that may be substituted therefor, or
with any national securities exchange.
 
(g)          Agreement Notices.  Promptly upon receipt thereof, copies of all
material notices, requests and other documents received by any Loan Party under
or pursuant to the First Lien Credit Agreement.
 
(h)          ERISA.  (i) ERISA Events and ERISA Reports.  (A) Promptly and in
any event within 10 Business Days after any Loan Party or any ERISA Affiliate
knows or has a reason to know that any ERISA Event that could reasonably be
expected to have a Material Adverse Effect has occurred, a statement of a
Responsible Officer of the Borrower describing such ERISA Event and the action,
if any, that such Loan Party or such ERISA Affiliate has taken and proposes to
take with respect thereto and (B) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.
 
(ii)           Plan Terminations.  Promptly after receipt thereof by any Loan
Party or any ERISA Affiliate, copies of each notice from the PBGC stating its
intention to terminate any Plan or to have a trustee appointed to administer any
Plan.
 
(iii)          Multiemployer Plan Notices.  Promptly after receipt thereof by
any Loan Party or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition of Withdrawal Liability by
any such Multiemployer Plan, (B) the reorganization or termination, within the
meaning of Title IV of ERISA, of any such Multiemployer Plan or (C) the amount
of liability incurred, or that may be incurred, by such Loan Party or any ERISA
Affiliate in connection with any event described in clause (A) or (B).
 
(i)           Environmental Conditions.  Promptly after the assertion or
occurrence thereof, notice of any Environmental Action against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Effect or (ii) cause any property described in the
Mortgages to be subject to any material restrictions on ownership, occupancy,
use or transferability under any Environmental Law.
 
(j)           Insurance.  As soon as available and in any event within 30 days
after the end of each Fiscal Year in which there has been a material and
negative change in the amount or scope of the insurance coverage in effect for
the Loan Parties, a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries.

 
63

--------------------------------------------------------------------------------

 
 
(k)           Other Information.  Such other information respecting the
business, condition (financial or otherwise), operations, performance or
properties of any Loan Party as any Agent, or any Second Lien Lender through the
Administrative Agent, may from time to time reasonably request.
 
Information required to be delivered pursuant to this Section 5.03 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Second Lien Lenders have been granted access or shall be available on the
website of the Securities and Exchange Commission at http:www.sec.gov or on the
website of the Borrower.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  Each Second Lien Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.
 
SECTION 5.04.  Financial Covenants.  Until the occurrence of the Termination
Date, the Borrower will:
 
(a)           Total Leverage Ratio.  Maintain as of the last day of each
Measurement Period set forth below a Total Leverage Ratio of not more than the
ratio set forth below for such Measurement Period:
 
Measurement Period Ended
 
Ratio 
December 31, 2007 through and including June 30, 2008
 
5.50:1.00
September 30, 2008 through and including December 31, 2008
 
5.10:1.00
March 31, 2009 through and including December 31, 2009
 
4.00:1.00
March 31, 2010 and thereafter
 
3.50:1.00



 
(b)          Fixed Charge Coverage Ratio.  Maintain as of the last day of each
Measurement Period set forth below a Fixed Charge Coverage Ratio of not less
than the ratio set forth below for such Measurement Period:
 
Measurement Period Ended
 
Ratio
December 31, 2007 through and including September 30, 2008
 
1.25:1.00
December 31, 2008 through and including December 31, 2009
 
1.50:1.00
March 31, 2010 and thereafter
 
1.75:1.00

 
 
64

--------------------------------------------------------------------------------

 
 
(c)           Interest Coverage Ratio.  Maintain as of the last day of each
Measurement Period set forth below an Interest Coverage Ratio of not less than
the ratio set forth below for such Measurement Period:
 
Measurement Period Ended
 
Ratio
December 31, 2007 through and including June 30, 2008
 
1.50:1.00
September 30, 2008 through and including December 31, 2008
 
1.60:1.00
March 31, 2009 through and including December 31, 2009
 
2.00:1.00
March 31, 2010 through and including December 31, 2010
 
2.50:1.00
March 31, 2011 and thereafter
 
3.00:1.00

 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)           (i) the Borrower shall fail to pay any principal of any Advance
when the same shall become due and payable, (ii) the Borrower shall fail to pay
any interest on any Advance, within three Business Days after the same shall
become due and payable or (iii) the Borrower shall fail to pay any fee or any
other payment under any Loan Document within five Business Days after the same
shall become due and payable; or
 
(b)          any representation or warranty made by any Loan Party (or any of
its officers) under or in connection with any Loan Document or in any document
delivered in connection therewith to the Administrative Agent or any of the
Second Lien Lenders shall prove to have been incorrect in any material respect
when made; or
 
(c)           the Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 2.15, 5.01(e), (f), (i), 5.02 or 5.04; or
 
(d)          any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document (which is not specified in
Section 6.01(c)) on its part to be performed or observed if such failure shall
remain unremedied for 30 days after the date on which written notice thereof
shall have been given to the Borrower by the Administrative Agent; or

 
65

--------------------------------------------------------------------------------

 

(e)           any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $4,375,000 either individually or in the aggregate
for all such Loan Parties and Subsidiaries (but excluding Debt outstanding
hereunder(such threshold amount being “Material Debt”)), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Material Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Material Debt
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Material Debt
or otherwise to cause, or to permit the holder thereof to cause, such Material
Debt to mature; or any such Material Debt shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Material Debt shall be required to
be made, in each case prior to the stated maturity thereof; provided that this
paragraph (e) shall not apply to secured Debt that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt if
such sale or transfer is permitted hereunder and under the documents providing
for such Debt; provided further that with respect to any failure to pay or any
other event under the First Lien Credit Agreement, such event shall only
constitute an Event of Default hereunder if there is an “Event of Default”
pursuant to Section 8.01(a) of the First Lien Credit Agreement or if the First
Lien Credit Facilities shall have been accelerated; or
 
(f)           (i) any Loan Party or any of its Subsidiaries shall generally not
pay its debts in excess of the threshold amount that constitutes Material Debt
as such debts become due, or shall admit in writing its inability to pay its
debts generally as they become due, or shall make a general assignment for the
benefit of creditors; or (ii) any proceeding shall be instituted by or against
any Loan Party or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or (iii) the board of directors (or any equivalent
governing body) of any Loan Party or any of its Subsidiaries shall adopt
resolutions authorizing the filing of any proceeding referred to in clause (ii)
in this subsection (f); or
 
(g)          any final judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $4,375,000 (to the extent not
covered by third-party insurance by a third party insurer as to which the
insurer has not denied coverage) shall be rendered against any Loan Party or any
of its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
 
(h)          any material provision of any Loan Document after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to be valid and binding on or enforceable against any
Loan Party party to it, or any such Loan Party shall so state in writing (other
than as a result of the discharge of such Loan Party in accordance with the
terms of the Loan Documents); or

 
66

--------------------------------------------------------------------------------

 

(i)           other than with respect to de minimis items of Collateral not
exceeding $312,500 in the aggregate, any Collateral Document or financing
statement after delivery thereof pursuant to Section 3.01 or 5.01(j) shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
and perfected first priority lien on and security interest in the Collateral
purported to be covered thereby, except (i) to the extent otherwise permitted by
the Loan Documents, (ii) to the extent that any such lack of validity,
perfection or priority results from any act of any Agent and (iii) as to
Collateral consisting of real property, to the extent that such lack of
validity, perfection or priority are covered by a lender’s title insurance
policy and such insurer has not denied coverage; or
 
(j)           a Change of Control shall occur;
 
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by written notice to the
Borrower, declare the Commitments of each Second Lien Lender and the obligation
of each Second Lien Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall, at the request, or may with the
consent, of the Required Lenders, by written notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(x) the Commitments of each Second Lien Lender and the obligation of each Second
Lien Lender to make Advances shall automatically be terminated and (y) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.
 
ARTICLE VII
 
THE AGENTS
 
SECTION 7.01.  Authorization and Action.  (a) Each Second Lien Lender (in its
capacity as a Second Lien Lender) hereby appoints and authorizes each Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Advances), no Agent shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Second Lien Lenders and all holders of
Notes; provided, however, that no Agent shall be required to take any action
that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law.  Each Agent agrees to give to each Second Lien
Lender prompt notice of each notice given to it by the Borrower pursuant to the
terms of this Agreement.
 
(b)          In furtherance of the foregoing, each Second Lien Lender hereby
appoints and authorizes the Collateral Agent to act as the agent of such Second
Lien Lender for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent (and any
Supplemental Collateral Agents appointed by the Collateral Agent pursuant to
Section 7.01(c) for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent), shall be entitled to the benefits of this Article VII (including,
without limitation, Section 7.05 as though any such Supplemental Collateral
Agents were an “Agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

 
67

--------------------------------------------------------------------------------

 
 
(c)          Any Agent may execute any of its duties under this Agreement or any
other Loan Document (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents
or of exercising any rights and remedies thereunder at the direction of the
Collateral Agent) by or through agents, employees or attorneys-in-fact and shall
be entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent.  Should any instrument in writing from the Borrower or any
other Loan Party be required by any Supplemental Collateral Agent so appointed
by the Collateral Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon reasonable request by the
Collateral Agent.  If any Supplemental Collateral Agent, or successor thereto,
shall die, become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall automatically vest in and be exercised by the Collateral
Agent until the appointment of a new Supplemental Collateral Agent.  No Agent
shall be responsible for the negligence or misconduct of any agent,
attorney-in-fact or Supplemental Collateral Agent that it selects in accordance
with the foregoing provisions of this Section 7.01(c) in the absence of such
Agent’s gross negligence or willful misconduct.
 
SECTION 7.02.  Agents’ Reliance, Etc.  Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, each
Agent:  (a) may consult with legal counsel (including counsel for any Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(b) makes no warranty or representation to any Second Lien Lender and shall not
be responsible to any Second Lien Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (c) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (d) shall not be
responsible to any Second Lien Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (e) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram or telecopy) believed
by it to be genuine and signed or sent by the proper party or parties.
 
SECTION 7.03.  Royal Bank and Affiliates.  With respect to its Commitments, the
Advances made by it and any Notes issued to it, Royal Bank shall have the same
rights and powers under the Loan Documents as any other Second Lien Lender and
may exercise the same as though they were not Agents; and the term “Lender” or
“Lender” shall, unless otherwise expressly indicated, include Royal Bank in its
individual capacity.  Royal Bank and its affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any of its Subsidiaries and any Person that may do business with or own
securities of any Loan Party or any such Subsidiary, all as if Royal Bank were
not an Agent and without any duty to account therefor to the Second Lien
Lenders.  No Agent shall have any duty to disclose any information obtained or
received by it or any of its Affiliates relating to any Loan Party or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as such Agent.

 
68

--------------------------------------------------------------------------------

 
 
SECTION 7.04.  Second Lien Lender Credit Decision.  Each Second Lien Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Second Lien Lender and based on the financial statements referred to
in Section 4.01(g) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Second Lien Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Second Lien
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement.
 
SECTION 7.05.  Indemnification.  (a) Each Second Lien Lender severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower
under Section 9.04) from and against such Second Lien Lender’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Second Lien
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Second Lien Lender agrees to reimburse each
Agent promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 9.04, to the extent that such Agent is not promptly
reimbursed for such costs and expenses by the Borrower.  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by any Second Lien Lender or any other Person.
 
(b)          For purposes of this Section 7.05. each Second Lien Lender’s
respective ratable share of any amount shall be determined, at any time
according to the aggregate principal amount of the Advances outstanding at such
time and owing to such Second Lien Lender.  The failure of any Second Lien
Lender to reimburse any Agent, promptly upon demand for its ratable share of any
amount required to be paid by the Second Lien Lenders to such Agent as provided
herein shall not relieve any other Second Lien Lender of its obligation
hereunder to reimburse such Agent for its ratable share of such amount, but no
Second Lien Lender shall be responsible for the failure of any other Second Lien
Lender to reimburse such Agent for such other Second Lien Lender’s ratable share
of such amount.  Without prejudice to the survival of any other agreement of any
Second Lien lender hereunder, the agreement and obligations of each Second Lien
Lender contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.
 

 
69

--------------------------------------------------------------------------------

 

SECTION 7.06.  Successor Agents.  Subject to the appointment and acceptance of a
successor Agent as provided below, any Agent may resign as to any or all of the
Facility at any time by giving written notice thereof to the Second Lien Lenders
and the Borrower and may be removed at any time with or without cause by the
Required Lenders with the consent of the Borrower; provided, however, that any
removal of the Administrative Agent will not be effective until it has also been
replaced as Collateral Agent and released from all of its obligations in respect
thereof.  Upon any such resignation or removal, the Required Lenders shall have
the right, with the consent of the Borrower (such consent not to be unreasonably
withheld), to appoint a successor Agent (other than Disqualified Institutions)
as to such of the Facility as to which such Agent has resigned or been
removed.  If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent then the retiring Agent may, on behalf of the
Second Lien Lenders, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000.  Upon the acceptance of
any appointment as Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, other than with respect to funds transfers and
other similar aspects of the administration of Borrowings and payments by the
Borrower, and the retiring Administrative Agent shall be discharged from its
duties and obligations under this Agreement, other than as aforesaid.  If within
30 days after written notice is given of the retiring Agent’s resignation or
removal under this Section 7.06 no successor Agent shall have been appointed and
shall have accepted such appointment, then on such 30th day (a) the retiring
Agent’s resignation or removal shall become effective, (b) the retiring Agent
shall thereupon be discharged from its duties and obligations under the Loan
Documents and (c) the Required Lenders shall thereafter perform all duties of
the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.  After any
retiring Agent’s resignation or removal hereunder as Agent as to any of the
Facility shall have become effective, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement.
 
SECTION 7.07.  Other Agents; Arrangers and Managers.  None of the Second Lien
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “bookrunner,” or
“lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than to the extent expressly
set forth herein and, in the case of such Second Lien Lenders, those applicable
to all Second Lien Lenders as such.  Without limiting the foregoing, none of the
Second Lien Lenders or other Persons so identified shall have or be deemed to
have any fiduciary relationship with any Second Lien Lender.  Each Second Lien
Lender acknowledges that it has not relied, and will not rely, on any of the
Second Lien Lenders or other Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.
 
SECTION 7.08.  Intercreditor Agreement.  Each of the Second Lien Lenders hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof.  Each Second Lien Lender (and each
Person that becomes a Second Lien Lender hereunder pursuant to Section 9.07)
hereby (i) acknowledges that Royal Bank is acting under the Intercreditor
Agreement in multiple capacities as the Administrative Agent, the Collateral
Agent and the First Lien Collateral Agent under the Intercreditor Agreement and
(ii) waives any conflict of interest, now contemplated or arising hereafter, in
connection therewith and agrees not to assert against Royal Bank any claims,
causes of action, damages or liabilities of whatever kind or nature relating
thereto, except to the extent such damages or liabilities are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from Royal Bank’s gross negligence or willful
misconduct.  Each Second Lien Lender (and each Person that becomes a Second Lien
Lender hereunder pursuant to Section 9.07) hereby authorizes and directs Royal
Bank to enter into the Intercreditor Agreement on behalf of such Second Lien
Lender and agrees that Royal Bank, in its various capacities thereunder, may
take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement.

 
70

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
GUARANTY
 
SECTION 8.01.  Guaranty; Limitation of Liability.  (a) Each Guarantor, jointly
and severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by any Agent or any Second
Lien Lender in enforcing any rights under this Guaranty.  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Agent or any Second Lien Lender under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
 
(b)          Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each Second Lien Lender, hereby confirms that it is the
intention of all such Persons that this Guaranty and the Obligations of each
Subsidiary Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Subsidiary Guarantor  hereunder.  To effectuate the foregoing intention, the
Administrative Agent, the Second Lien Lenders and the Guarantors hereby
irrevocably agree that the Obligations of each Subsidiary Guarantor  under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Subsidiary Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.
 
(c)          Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Second Lien Lender
under this Guaranty or any other guaranty, such Guarantor will contribute, to
the maximum extent permitted by law, such amounts to each other Guarantor and
each other guarantor so as to maximize the aggregate amount paid to the Agents
and the Second Lien Lenders under or in respect of the Loan Documents.
 
SECTION 8.02.  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Agent or
any Second Lien Lender with respect thereto.  The Obligations of each Guarantor
under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions.  The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives, to the extent permitted by law, any defenses it may
now have or hereafter acquire in any way relating to, any or all of the
following:
 

 
71

--------------------------------------------------------------------------------

 
 
(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
 
(c)          any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
 
(d)          any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
 
(e)           any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;
 
(f)           any failure of any Agent or any Second Lien Lender to disclose to
any Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to such Agent or such Second Lien Lender, as the
case may be (each Guarantor waiving any duty on the part of the Agents and the
Second Lien Lenders to disclose such information);
 
(g)          the failure of any other Person to execute or deliver this
Guaranty, any Guaranty Supplement or any other guaranty or agreement or the
release or reduction of liability of any Guarantor or other guarantor or surety
with respect to the Guaranteed Obligations; or
 
(h)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Agent or any Second Lien Lender that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or surety
(other than the occurrence of the Termination Date).
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Agent or any Second Lien Lender or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or any other Loan Party or otherwise, all as though such payment had not been
made.
 
SECTION 8.03.  Waivers and Acknowledgments.  (a) To the extent permitted by law,
each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that any Agent or any Second Lien Lender protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any Collateral.

 
72

--------------------------------------------------------------------------------

 
 
(b)          Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
 
(c)          Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense  (other than the occurrence of the Termination Date) arising by
reason of any claim or defense based upon an election of remedies by any Agent
or any Second Lien Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense (other than the
occurrence of the Termination Date) based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.
 
(d)          Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense (other than the occurrence of
the Termination Date) to the recovery by the Collateral Agent and the other
Secured Parties against such Guarantor of any deficiency after such nonjudicial
sale and any defense or benefits that may be afforded by applicable law.
 
(e)          Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Agent or any Second Lien Lender to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party or any of its Subsidiaries now or hereafter known by such
Agent or such Secured Party, as the case may be.
 
(f)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 8.02 and this
Section 8.03 are knowingly made in contemplation of such benefits.
 
SECTION 8.04.  Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Agent or any Second Lien Lender
against the Borrower, any other Loan Party or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Borrower, any other Loan Party or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the occurrence of the Termination Date.  If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the occurrence of the Termination Date such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.  If the Termination Date
shall have occurred, the Agents and the Second Lien Lenders will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

 
73

--------------------------------------------------------------------------------

 
 
SECTION 8.05.  Guaranty Supplements.  Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Subsidiary Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “ this Guaranty,” “hereunder,”
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty,” “thereunder,” “thereof” or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.
 
SECTION 8.06.  Subordination.  Until the Termination Date, each Guarantor hereby
subordinates any and all debts, liabilities and other Obligations owed to such
Guarantor by each other Loan Party (the “Subordinated Obligations”) to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 8.06:
 
(a)          Prohibited Payments, Etc.  Except during the continuance of an
Event of Default, each Guarantor may receive payments from any other Loan Party
on account of the Subordinated Obligations.  After the occurrence and during the
continuance of any Event of Default, however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.
 
(b)          Prior Payment of Guaranteed Obligations.  In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Agents and the Second Lien Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) before such Guarantor receives payment of any Subordinated
Obligations.
 
(c)           Turn-Over.  After the occurrence and during the continuance of any
Event of Default, each Guarantor shall, if the Administrative Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Agents and the Second Lien Lenders and deliver such payments
to the Administrative Agent on account of the Guaranteed Obligations (including
all Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.
 
SECTION 8.07.  Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the Termination
Date and (b) be binding upon each Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Agents and the Second Lien
Lenders and their successors, transferees and permitted assigns.  Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Second Lien Lender may assign or otherwise transfer all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or any portion of its Commitments, the Advances owing to it and any Note or
Notes held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Second
Lien Lender herein or otherwise, in each case as and to the extent provided in
Section 9.07.  No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Secured Parties.

 
74

--------------------------------------------------------------------------------

 
 
SECTION 8.08.  Release of Guarantor.  A Subsidiary Guarantor shall automatically
be released from its obligations hereunder and the Liens created hereunder in
the Collateral of such Subsidiary Guarantor shall be automatically released upon
the consummation of any sale, disposition or other transaction (including merger
or consolidation) permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a subsidiary.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.  Amendments, Etc.  Except for actions expressly permitted to be
taken by the Agents, no amendment or waiver of any provision of this Agreement
or any other Loan Document, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed (or, in the case of the Collateral Documents, consented to) by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all of the Second Lien Lenders (other than any Second Lien Lender that
is, at such time, a Defaulting Second Lien Lender), do any of the following at
any time:
 
(i)           waive any of the conditions specified in Section 3.01 or, in the
case of the Initial Extension of Credit, Section 3.02;
 
(ii)           change the number of Second Lien Lenders or the percentage of (x)
the Commitments or (y) the aggregate unpaid principal amount of the Advances
that, in each case, shall be required for the Second Lien Lenders or any of them
to take any action hereunder;
 
(iii)          other than in connection with a transaction specifically
permitted hereby, release one or more Guarantors (or otherwise limit such
Guarantors’ liability with respect to the Obligations owing to the Agents and
the Second Lien Lenders under the Guaranty) if such release or limitation is in
respect of all or substantially all of the value of the Guaranties to the Second
Lien Lenders; or
 
(iv)          release all or substantially all of the Collateral in any
transaction or series of related transactions;
 
and (b) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Second Lien Lender (other than any Second Lien
Lender that is, at such time, a Defaulting Second Lien Lender) specified below
for such amendment, waiver or consent:
 
(i)            increase the Commitments of a Second Lien Lender without the
consent of such Second Lien Lender (it being understood that a waiver of any
condition precedent set forth in Article III or the waiver of any Default or
mandatory prepayment shall not constitute an increase of any Commitment of any
Second Lien Lender);
 
(ii)           extend the Scheduled Termination Date without the consent of each
Second Lien Lender;

 
75

--------------------------------------------------------------------------------

 


(iii)            reduce the principal of, or stated rate of interest on, the
Advances owed to a Second Lien Lender or any fees or other amounts stated to be
payable hereunder or under the other Loan Documents to such Second Lien Lender
without the consent of such Second Lien Lender;
 
(iv)            postpone any date scheduled for any payment of interest on the
Advances pursuant to Section 2.07 hereunder to a Second Lien Lender without the
consent of such Second Lien Lender; provided, that only the consent of the
Required Lenders shall be necessary to amend the provisions of Section 2.07(b)
providing for the Default Interest or to waive any obligations of the Borrower
to pay interest at such Default Interest;
 
(v)            amend, waive, modify or consent to any departure from the
provisions of this Section 9.01 in a manner that would adversely affect the
rights of any Second Lien Lender under this Section 9.01 without the consent of
such Second Lien Lender; or
 
(vi)           amend, waive, modify or consent to any departure from the
provisions of Section 2.12(b) without the consent of each Seller Holder
adversely affected thereby;
 
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by (x) the relevant Agent in addition to the Second Lien Lenders
required above to take such action, affect the rights or duties of such Agent
under this Agreement or the other Loan Documents or (y) the Other Second Lien
Lenders, materially and adversely affect the rights or obligations of the Other
Second Lien Lenders hereunder to the extent that the First Lien Credit Agreement
expressly provides that this Agreement governs such rights and obligations.
 
(c)           Notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Second
Lien Lenders providing the Replacement Term Loans (as defined below) to permit
the refinancing of the outstanding Advances (“Refinanced Term Loans”) with a
replacement term loan tranche denominated in dollars (“Replacement Term Loans”)
hereunder; provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (ii) the interest rate for such Replacement Term Loans shall not be
higher than the interest rate for such Refinanced Term Loans, (iii) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
Refinanced Term Loans) and (iv) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Second
Lien Lenders providing such Replacement Term Loans than, those applicable to
such Refinanced Term Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the latest final
maturity of the Advances in effect immediately prior to such refinancing.
 
(d)           Notwithstanding anything to the contrary contained in this
Section 9.01, if the Administrative Agent and the Borrower (A) shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, or (B)
shall seek to amend the Loan Documents in a manner more favorable to the Second
Lien Lenders, taken as a whole, then, in each case, the Administrative Agent and
the Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

 
76

--------------------------------------------------------------------------------

 

SECTION 9.02.  Notices, Etc.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for hereunder shall be either (x) in writing
(including telecopy communication) and mailed, telecopied or delivered by hand
or overnight courier service, or (y) as and to the extent set forth in
Section 9.02(b) and in the proviso to this Section 9.02(a), in an electronic
medium and as delivered as set forth in Section 9.02(b), if to any Loan Party,
at the Borrower’s address at Gwynedd Hall, 1777 Sentry Parkway West, Suite 302,
Blue Bell, PA  19422, Fax: 267-464-1735, Attn: Chief Financial Officer, with a
copy to the Sponsor at the Sponsor’s address, telecopy number or electronic mail
address at 200 Crescent Court, Suite 1600, Dallas, TX 75201, Fax 214-720-7888,
Email: dhopkin@hmcapital.com; if to any Initial Second Lien Lender, at its
address, telecopy number or electronic mail address specified opposite its name
on Schedule I hereto; if to any other Second Lien Lender, at its address,
telecopy number or electronic mail address specified in the Assignment and
Acceptance pursuant to which it became a Second Lien Lender; if to the
Collateral Agent or the Administrative Agent, at its address at  200 Bay Street,
12th Floor, South Tower, Royal Bank Plaza, Toronto, Ontario M5J 2W7,
Attention:  Manager, Agency, Fax: 416-842-4023, or, as to any party, at such
other address, telecopy number or electronic mail address as shall be designated
by such party in a written notice to the other parties; provided, however, that
materials and information described in Section 9.02(b) shall be delivered to the
Administrative Agent in accordance with the provisions thereof or as otherwise
specified to the Borrower by the Administrative Agent in writing.  All such
notices and other communications delivered by hand or overnight courier service
shall be effective when received, all such notices sent by mail shall be
effective as of the earlier of receipt thereof and three Business Days after
deposit in the mails, and all such notices and other communications sent by
telecopy shall be effective when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient).  All such
notices delivered by electronic mail, as provided in subsection (b) below, shall
be effective when delivered.  Delivery by telecopier of an executed counterpart
of a signature page to any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.  As agreed to among the Borrower, including as set forth in subsection
(b) below, the Administrative Agent and the applicable Second Lien Lenders from
time to time, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable Person provided from
time to time by such Person.
 
(b)           The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding (i) any Notice of Borrowing, (ii) any notice of any prepayment of the
Advances pursuant to Section 2.06, (iii) any notice of a Default or Event of
Default under this Agreement or (iv) any certificate, agreement or other
document required to be delivered to satisfy any condition set forth in
Article III of this Agreement (all such non-excluded communications being
referred to herein collectively as “Communications”), by delivering the
Communications by e-mail to an e-mail address specified by the Administrative
Agent to the Borrower.  In addition, the Borrower agrees to continue to provide
the Communications to the Administrative Agent in the manner specified in the
Loan Documents but only to the extent requested by the Administrative
Agent.  The Borrower further agrees that the Administrative Agent may make the
Communications available to the Second Lien Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).

 
77

--------------------------------------------------------------------------------

 

(c)           The Platform is provided on an “as is” and “as available” basis
and the Agent Parties  (as defined below) make no representation or warranty of
any kind as the accuracy or completeness of the Communications or as to the
adequacy of the Platform, and expressly disclaim any liability for any errors or
omissions in the Communications.  In no event shall the Administrative Agent or
any of its Affiliates or any of their respective officers, directors, employees,
agents, Advisors or representatives (collectively, the “Agent Parties”) have any
liability to the Borrower, any Second Lien Lender or any other Person or entity
for damages of any kind, including, without limitation, any direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s delivery of any Communications through the internet, except to the
extent the liability of any Agent Party is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent Party’s gross negligence or willful misconduct.
 
(d)           The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents.  Each Second Lien Lender agrees that
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Second Lien Lender for purposes of the
Loan Documents.  Each Second Lien Lender agrees to (i) notify the Administrative
Agent in writing (including by e-mail) from time to time of such Second Lien
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address.  Nothing herein shall prejudice the right of the Administrative Agent
or any Second Lien Lender to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
 
SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Second Lien
Lender or any Agent to exercise, and no delay in exercising, any right hereunder
or under any Note or any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
 
SECTION 9.04.  Costs and Expenses.  (a) The Borrower agrees to pay, within 30
days after receipt of an invoice setting forth such amounts in reasonable
detail, (i) all reasonable and documented out-of-pocket costs and expenses of
one counsel to the Initial Seller Holders (taken as a whole) incurred in
connection with the preparation, execution and delivery of the Loan Documents
and (ii) the reasonable fees and expenses of one counsel to the Agents and the
Second Lien Lenders taken as a whole (and, if reasonably necessary, of one local
counsel in any applicable jurisdiction, and additional counsel if a conflict of
interest exists between any Agent or Second Lien Lender and any other Agent or
Second Lien Lender, as determined in good faith by such party), with respect to
advising such Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
of circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and in connection with the enforcement of the Loan
Documents.

 
78

--------------------------------------------------------------------------------

 

(b)           The Borrower agrees to indemnify, defend and save and hold
harmless each Agent, each Second Lien Lender and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) (i) from and against, and shall pay within 30 days after
receipt of an invoice setting forth such amounts in reasonable detail, any and
all reasonable and documented out-of-pocket expenses (including, without
limitation, the reasonable and documented fees, disbursements and other charges
of one counsel to the Administrative Agent and the Second Lien Lenders taken as
a whole, and, if reasonably necessary, of one local counsel in any applicable
jurisdiction, and additional counsel if a conflict of interest exists between
the Indemnified Parties, as determined in good faith by an Indemnified Party)
that may be incurred by any Indemnified Party, arising out of or associated with
the preparation, execution, delivery and administration of the Loan Documents
and any amendment or waiver with respect thereto, and (ii) from and against, and
shall pay within 30 days after receipt of an invoice setting forth such amounts
in reasonable detail, any and all claims, damages, losses, liabilities and
reasonable and documented out-of-pocket expenses (including, without limitation,
the reasonable and documented fees, disbursements and other charges of one
counsel to the Administrative Agent and the Second Lien Lenders taken as a
whole, and, if reasonably necessary, of one local counsel in any applicable
jurisdiction, and additional counsel if a conflict of interest exists between
the Indemnified Parties, as determined in good faith by an Indemnified Party)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case of clauses (i) and (ii) arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(A) the Facility, the actual or proposed use of the proceeds of the Advances or
any of the transactions contemplated by the Transaction Documents or (B) the
actual or alleged presence of Hazardous Materials on any property of any Loan
Party or any of its Subsidiaries or any Environmental Action relating in any way
to any Loan Party or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense (w) arises from any violations of,
non-compliance with or liability under, any Environmental Laws or attributable
to the presence, release or threatened release of Hazardous Materials that first
occur at a property after such property is transferred to the Administrative
Agent or any Indemnified Party by foreclosure, deed-in-lieu of foreclosure or
similar transfer, (x) is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, willful misconduct or bad faith, (y) arises out of material breach
of the Loan Documents by any Indemnified Party or (z) arises solely out of a
dispute among the Indemnified Parties; provided that the Administrative Agent
shall continue to be indemnified in the event of a dispute between it and other
Indemnified Parties; provided further that in no event shall any Seller Holder
(or any Affiliate thereof or any respective officer, director, employee, agent
or advisor thereof) be entitled to any indemnity or expense reimbursement under
this Section 9.04 (or any other provision of any Loan Document) to the extent
that any such expense, claim, loss, damage, and/or liability arises out of or
relates to (A) any of the representations and warranties made in favor of the
Other Second Lien Lenders, (B) in any way relates to the Purchase Agreement (or
any portion thereof) or any of the transactions contemplated thereby (including
any documents, instruments or agreements (other than any Note) executed and
delivered in connection therewith) and/or (C) any matter or event (x) as to
which any Buyer Indemnitee is or would be entitled to seek or claim
indemnification under the Purchase Agreement (regardless of whether such
indemnification provisions are then applicable or available under the Purchase
Agreement) and/or (y) arises from or relates to any period or event occurring
prior to the Effective Date.  In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated.  Each party hereto also agrees not to assert any
claim against any other party or any of their Affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facility, the actual or proposed use of the
proceeds of the Advances, the Transaction Documents or any of the transactions
contemplated by the Transaction Documents.
 
(c)           If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Second Lien
Lender, in its sole discretion.

 
79

--------------------------------------------------------------------------------

 

(d)           Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower contained in Sections 2.10 and 2.13 and this
Section 9.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents.
 
(e)           For the avoidance of doubt, any and all payments by any Loan Party
to or for the account of any Second Lien Lender or any Agent hereunder or under
any other Loan Document with respect to Taxes shall be governed exclusively by
Section 2.12 and not by this Section 9.04.
 
SECTION 9.05.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Agent and each Second Lien Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final)
(other than with respect to payroll accounts, zero balance accounts and trust
funds) at any time held and other indebtedness at any time owing by such Agent,
such Second Lien Lender or such Affiliate to or for the credit or the account of
the Borrower against any and all of the Obligations of the Borrower now or
hereafter existing under the Loan Documents, irrespective of whether such Agent
or such Second Lien Lender shall have made any demand under this Agreement or
the other Loan Documents and although such Obligations may be unmatured.  Each
Agent and each Second Lien Lender agrees promptly to notify the Borrower after
any such set-off and application; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each Agent and each Second Lien Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Agent, such Second Lien
Lender and their respective Affiliates may have.
 
SECTION 9.06.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Second Lien Lender that such
Initial Second Lien Lender has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, each Agent and each Second Lien Lender
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of each Second Lien Lender.
 
SECTION 9.07.  Assignments and Participations.  (a) (i) Except as provided in
Section 2.11 or Section 9.10, prior to May 1, 2009, the Initial Seller Holders
shall not sell, assign or transfer all or any portion of the Advances without
the prior written consent of the Borrower.  On and after May 1, 2009 (provided
that no Event of Default under Section 6.01(f) has occurred and is continuing),
each Initial Seller Holder may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it but, in the case of an Initial
Seller Holder, excluding any portion of the Advances subject to pending
indemnification claims or paid into escrow); provided that after giving effect
to all such assignments, no assignee (together with its affiliates) of any
Seller Holder shall own or control 50.0% or more of the then outstanding
principal amount of the Advances (unless the Borrower has otherwise consented in
writing in advance); and

 
80

--------------------------------------------------------------------------------

 

(ii)          Each Other Second Lien Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment or
Commitments, the Advances owing to it and the Note or Notes held by it);
 
provided that in the case of clauses (i) and (ii) above, (A) each such
assignment shall be of a uniform, and not a varying, percentage of all rights
and obligations under the Facility, (B) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Second Lien Lender, an
Affiliate of any Second Lien Lender or an Approved Fund of any Second Lien
Lender or an assignment of all of a Second Lien Lender’s rights and obligations
under this Agreement, the aggregate amount of the Commitments being assigned to
such Eligible Assignee pursuant to such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $1,000,000 (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Event of Default pursuant to Sections
6.01(a) or (f) shall have occurred and be continuing at the time of the
effectiveness of such assignment, the Borrower), (C) each such assignment shall
be to an Eligible Assignee, (D) each such assignment made as a result of a
demand by the Borrower pursuant to Section 2.11 or Section 9.10 shall be
arranged by the Borrower after consultation with the Administrative Agent and
shall be either an assignment of all of the rights and obligations of the
assigning Second Lien Lender under this Agreement or an assignment of a portion
of such rights and obligations made concurrently with another such assignment or
other such assignments that together cover all of the rights and obligations of
the assigning Second Lien Lender under this Agreement, (E) no Second Lien Lender
shall be obligated to make any such assignment as a result of a demand by the
Borrower pursuant to Section 2.11 or Section 9.10 unless and until such Second
Lien Lender shall have received one or more payments from either the Borrower or
one or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Second Lien
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Second Lien Lender under
this Agreement and (F) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note or Notes (if any)
subject to such assignment and a processing and recordation fee of $3,500.
 
(b)           Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Second Lien Lender hereunder
and (ii) the Second Lien Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.10,
2.13 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Second Lien Lender’s obligations under this
Agreement, such Second Lien Lender shall cease to be a party hereto).

 
81

--------------------------------------------------------------------------------

 

(c)           By executing and delivering an Assignment and Acceptance, each
Second Lien Lender assignor thereunder and each assignee thereunder confirm to
and agree with each other and the other parties thereto and hereto as
follows:  (i) other than as provided in such Assignment and Acceptance, such
assigning Second Lien Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (ii) such assigning Second
Lien Lender makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon any Agent, such assigning
Second Lien Lender or any other Second Lien Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement;
(v) such assignee confirms that it is an Eligible Assignee; (vi) such assignee
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto; (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Second Lien Lender and (viii) in the case of any assignment to or by a
Seller Holder, the assignee thereunder acknowledges and agrees that it takes
such interest subject to the restrictions and limitations set forth herein,
including pursuant to Section 2.12(b) and Section 9.04.
 
(d)           The Administrative Agent, acting for this purpose (but only for
this purpose) as the agent of the Borrower, shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Second Lien Lenders and the Commitment under each Facility of,
and principal amount of the Advances owing under the Facility to, each Second
Lien Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Second Lien Lenders may treat each Person whose
name is recorded in the Register as a Second Lien Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Agent or any Second Lien Lender at any reasonable time and
from time to time upon reasonable prior notice.
 
(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Second Lien Lender and an assignee, together with any Note or Notes
subject to such assignment, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent.  In the case of any assignment by a Second Lien
Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes (if any) a new Note to the
order of such Eligible Assignee in an amount equal to the Commitment assumed by
it under each Facility pursuant to such Assignment and Acceptance and, if any
assigning Second Lien Lender that had a Note or Notes prior to such assignment
has retained a Commitment hereunder under such Facility, a new Note to the order
of such assigning Second Lien Lender in an amount equal to the Commitment
retained by it hereunder.  Such new Note or Notes shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of Exhibit A hereto.
 
(f)           (i) Prior to May 1, 2009, no Initial Seller Holder shall sell
participations to any Person in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and any Note or Notes held
by it) without the prior written consent of the Borrower.  On or after May 1,
2009 (provided that no Event of Default under Section 6.01(f) has occurred and
is continuing), each Initial Seller Holder may sell participations to one or
more Persons in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it and any Note or Notes held by it); and

 
82

--------------------------------------------------------------------------------

 

(ii)           Each Other Second Lien Lender may sell participations to one or
more Persons in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it and any Note or Notes held by it);
 
provided, however, that in the case of each of clauses (i) and (ii) above,
(A) such Second Lien Lender’s obligations under this Agreement (including,
without limitation, its Commitments) shall remain unchanged, (B) such Second
Lien Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Second Lien Lender shall remain the
holder of any such Note for all purposes of this Agreement, (D) the Borrower,
the Agents and the other Second Lien Lenders shall continue to deal solely and
directly with such Second Lien Lender in connection with such Second Lien
Lender’s rights and obligations under this Agreement and (E) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Loan Document, or any consent to any departure by
any Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral or the value of the Guaranty.
 
(g)           Any Second Lien Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Second
Lien Lender by or on behalf of the Borrower; provided, however, that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any Confidential
Information received by it from such Second Lien Lender pursuant to
Section 9.11.
 
(h)           Notwithstanding any other provision set forth in this Agreement,
any Second Lien Lender may at any time (and without the consent of the
Administrative Agent or the Borrower) create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.
 
(i)           Notwithstanding anything to the contrary contained herein, any
Second Lien Lender that is a fund that invests in bank loans may create a
security interest in all or any portion of the Advances owing to it and the Note
or Notes held by it to the trustee for holders of obligations owed, or
securities issued, by such fund as security for such obligations or securities,
provided, however, that unless and until such trustee actually becomes a Second
Lien Lender in compliance with the other provisions of this Section 9.07, (i) no
such pledge shall release the pledging Second Lien Lender from any of its
obligations under the Loan Documents and (ii) such trustee shall not be entitled
to exercise any of the rights of a Second Lien Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 
83

--------------------------------------------------------------------------------

 

(j)           Notwithstanding anything to the contrary contained herein, any
Second Lien Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided, however, that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof.  The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender.  Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Second Lien Lender
would be liable, (ii) no SPC shall be entitled to the benefits of Sections 2.10
and 2.13 (or any other increased costs protection provision) and (iii) the
Granting Lender shall for all purposes, including, without limitation, the
approval of any amendment or waiver of any provision of any Loan Document,
remain the Second Lien Lender of record hereunder.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior Debt of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained in this
Agreement, any SPC may (i) with notice to, but without prior consent of, the
Borrower and the Administrative Agent, assign all or any portion of its interest
in any Advance to the Granting Lender and (ii) disclose on a confidential basis
any non-public information relating to its funding of Advances to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC.  This subsection (j) may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Advances are being funded by the SPC at the time of such amendment.
 
SECTION 9.08.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery by
telecopier or other electronic communication of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.
 
SECTION 9.09.  [Intentionally Omitted.]
 
SECTION 9.10.  Non-Consenting Second Lien Lenders.  If at any time, any Second
Lien Lender becomes a Non-Consenting Second Lien Lender, then the Borrower may,
at its sole cost and expense, on prior written notice to the Administrative
Agent and such Second Lien Lender, replace such Second Lien Lender by causing
such Second Lien Lender to (and such Second Lien Lender shall be obligated to)
assign pursuant to Section 9.07 all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Second Lien Lender shall have any obligation to the
Borrower to find a replacement Second Lien Lender or other such Person;
provided, further, that such Non-Consenting Second Lien Lender shall be entitled
to receive the full outstanding principal amount of Advances so assigned,
together with accrued interest and fees payable in respect of such Advances as
of the date of such assignment.
 
SECTION 9.11.  Confidentiality.  Neither any Agent nor any Second Lien Lender
shall disclose any Confidential Information to any Person without the consent of
the Borrower, other than (a) to such Agent’s or such Second Lien Lender’s
Affiliates and their officers, directors, employees, agents and advisors and to
actual or prospective Eligible Assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process; provided that such Agent or Second Lien Lender shall provide the
Borrower with prompt notice of such disclosure to the extent permitted by
applicable law, (c) as requested or required by any state, Federal or foreign
authority or examiner (including the National Association of Insurance
Commissioners or any similar organization or quasi-regulatory authority)
regulating such Second Lien Lender, (d) to any rating agency when required by
it; provided that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Confidential Information
relating to the Loan Parties received by it from such Second Lien Lender, (e) in
connection with any litigation or proceeding to which such Agent or such Second
Lien Lender or any of its Affiliates may be a party, or (f) in connection with
the exercise of any right or remedy under this Agreement or any other Loan
Document

 
84

--------------------------------------------------------------------------------

 

SECTION 9.12.  Release of Collateral.  (a)(i) Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents or, subject to Section 9.01, if approved,
authorized or ratified in writing by the Required Second Lien Lenders, (ii) upon
the Termination Date (and, concurrently therewith, to release all the Loan
Parties from their obligations under the Loan Documents (other than those that
specifically survive the Termination Date)), or (iii) upon release of a
Subsidiary Guarantor from its obligations under its Guaranty pursuant to clause
(c) below, the Second Lien Lenders irrevocably authorize the Agents, and the
Agents agree, at the Borrower’s expense, to execute and deliver to such Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents in accordance with the terms of the Loan
Documents.
 
(b)           The Second Lien Lenders irrevocably authorize the Agents, and the
Agents agree, at the request of the Borrower, to subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Sections
5.02(a)(iv) and (v).
 
(c)           The Second Lien Lenders irrevocably authorize the Agents, and the
Agents agree, to release any Subsidiary Guarantor from its obligations under any
Loan Document to which it is a party if such Person ceases to be a Subsidiary as
a result of a transaction or designation permitted hereunder.
 
SECTION 9.13.  Patriot Act Notice.  Each Second Lien Lender and each Agent (for
itself and not on behalf of any Second Lien Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Second Lien Lender or such Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.  The
Borrower shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by any Agents or any Second Lien Lender in order to assist
the Agents and the Second Lien Lenders in maintaining compliance with the
Patriot Act.
 
SECTION 9.14.  Jurisdiction, Etc.  (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

 
85

--------------------------------------------------------------------------------

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
SECTION 9.15.  GOVERNING LAW.  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 9.16.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE AGENTS AND THE
SECOND LIEN LENDERS IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES, THE
LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
SECTION 9.17.  Intercreditor Agreement.  In the event of conflict or
inconsistency between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.
 
SECTION 9.18.  Special Provisions for Other Second Lien
Lenders.  Notwithstanding anything to the contrary herein, the rights and
obligations of the Other Second Lien Lenders and the provisions applicable to
the Obligations in respect of the Term C Advance shall be governed solely and
exclusively by the Terms of the Collateral Documents and the First Lien Credit
Agreement, except to the extent that the First Lien Credit Agreement otherwise
expressly provides that this Agreement governs instead, in which case, the
relevant provisions of this Agreement (and any defined terms used therein) shall
apply.  For the avoidance of doubt, the aggregate Commitments in respect of the
Term C Advance shall not exceed $5,000,000.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
86

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
UNITEK ACQUISITION, INC., as Borrower
   
By   
/s/ Gregory Sudell
 
Title:  Chief Financial Officer
   
UNITEK MIDCO, INC., as Parent
   
By
/s/ Gregory Sudell
 
Title:  Chief Financial Officer
   
ADVANCED COMMUNICATIONS USA,
LLC, as Subsidiary Guarantor
   
By
/s/ Gregory Sudell
 
Title:  Chief Financial Officer
   
DIRECTSAT USA, LLC, as Subsidiary
Guarantor
   
By
/s/ Gregory Sudell
 
Title:  Chief Financial Officer
   
FTS USA, LLC, as Subsidiary Guarantor
   
By
/s/ Gregory Sudell
 
Title:  Chief Financial Officer
   
UNITEK USA, LLC, as Subsidiary Guarantor
   
By
/s/ Gregory Sudell
 
Title:  Chief Financial Officer
   
WTW USA LLC, as Subsidiary Guarantor
   
By
/s/ Gregory Sudell
 
Title:  Chief Financial Officer


 

--------------------------------------------------------------------------------

 


ROYAL BANK OF CANADA,
as Administrative Agent and Collateral
Agent
   
By   
/s/ Gail Watkin
 
Title:  Manger, Agency


 

--------------------------------------------------------------------------------

 

Initial Second Lien Lenders
 
By   
/s/ Joesph D. Kestenbaum
 
JOSEPH D. KESTENBAUM

 
UNITEK INVESTMENTS, L.P.
   
By:   
Unitek GP, LLC, its general partner



By   
/s/ Eric L. Blum
Name:  Eric L. Blum
Title:    Chief Executive Officer


 

--------------------------------------------------------------------------------

 


Accepted and Acknowledged:
   
PROSPECT CAPITAL CORPORATION, as
Term C Lender
   
By   
   
Title:  President and COO


 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
COMMITMENTS
 
Name of Initial Lender
 
Term
Commitment
 
Joseph D. Kestenbaum
  $ 21,250,000  
Unitek Investments, L.P.
  $ 3,750,000                                                    

 
 
 

--------------------------------------------------------------------------------

 
[v172775_ex10-12x1x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x2x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x3x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x4x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x5x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x6x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x7x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x8x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x9x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x10x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x11x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x12x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x13x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x14x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x15x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x16x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x17x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x18x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x19x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x20x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x21x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x22x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x23x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x24x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x25x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x26x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x27x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x28x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x29x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x30x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x31x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x32x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x33x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x34x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x35x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x36x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x37x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x38x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x39x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x40x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x41x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x42x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x43x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x44x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x45x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x46x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x47x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x48x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x49x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x50x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x51x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-12x52x1.jpg]


--------------------------------------------------------------------------------